UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 9-30-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Core Equity Plus Fund September 30, 2012 Core Equity Plus - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 128.2% AEROSPACE AND DEFENSE — 4.8% Boeing Co. (The) Huntington Ingalls Industries, Inc.(1)(2) L-3 Communications Holdings, Inc. Northrop Grumman Corp.(1) Textron, Inc.(1) United Technologies Corp.(1) AIR FREIGHT AND LOGISTICS — 1.9% FedEx Corp. United Parcel Service, Inc., Class B(1) AIRLINES — 0.4% Delta Air Lines, Inc.(2) Spirit Airlines, Inc.(2) AUTOMOBILES — 0.1% Thor Industries, Inc. BEVERAGES — 1.4% Coca-Cola Co. (The)(1) Constellation Brands, Inc., Class A(1)(2) Monster Beverage Corp.(2) PepsiCo, Inc.(1) BIOTECHNOLOGY — 2.5% Amgen, Inc.(1) Biogen Idec, Inc.(1)(2) Celgene Corp.(1)(2) Gilead Sciences, Inc.(1)(2) Momenta Pharmaceuticals, Inc.(1)(2) Pharmacyclics, Inc.(2) United Therapeutics Corp.(1)(2) CAPITAL MARKETS — 1.4% Investment Technology Group, Inc.(1)(2) Morgan Stanley SEI Investments Co. CHEMICALS — 5.0% CF Industries Holdings, Inc.(1) Georgia Gulf Corp. LyondellBasell Industries NV, Class A Monsanto Co.(1) NewMarket Corp. PPG Industries, Inc.(1) Valspar Corp. COMMERCIAL BANKS — 1.4% Bank of Montreal(1) BB&T Corp. Wells Fargo & Co.(1) COMMERCIAL SERVICES AND SUPPLIES — 0.9% Mine Safety Appliances Co.(1) Tyco International Ltd.(1) COMMUNICATIONS EQUIPMENT — 3.1% Arris Group, Inc.(1)(2) Brocade Communications Systems, Inc.(1)(2) Cisco Systems, Inc.(1) QUALCOMM, Inc.(1) COMPUTERS AND PERIPHERALS — 5.6% Apple, Inc.(1) EMC Corp.(1)(2) Seagate Technology plc(1) CONSTRUCTION AND ENGINEERING — 0.7% Chicago Bridge & Iron Co. NV New York Shares(1) Granite Construction, Inc.(1) CONSUMER FINANCE — 1.5% American Express Co.(1) Cash America International, Inc.(1) CONTAINERS AND PACKAGING — 0.2% Owens-Illinois, Inc.(2) DIVERSIFIED CONSUMER SERVICES — 0.9% Bridgepoint Education, Inc.(1)(2) Coinstar, Inc.(1)(2) DIVERSIFIED FINANCIAL SERVICES — 4.5% Bank of America Corp.(1) Citigroup, Inc.(1) Interactive Brokers Group, Inc., Class A(1) JPMorgan Chase & Co.(1) NYSE Euronext(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 3.3% AT&T, Inc.(1) Verizon Communications, Inc.(1) Vonage Holdings Corp.(1)(2) ELECTRIC UTILITIES — 0.1% American Electric Power Co., Inc.(1) ELECTRICAL EQUIPMENT — 2.0% Acuity Brands, Inc. Belden, Inc.(1) Brady Corp., Class A(1) EnerSys(2) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.4% Celestica, Inc.(1)(2) Itron, Inc.(1)(2) Molex, Inc.(1) Tech Data Corp.(1)(2) ENERGY EQUIPMENT AND SERVICES — 1.0% Diamond Offshore Drilling, Inc.(1) Helix Energy Solutions Group, Inc.(1)(2) RPC, Inc. Schlumberger Ltd.(1) FOOD AND STAPLES RETAILING — 1.9% CVS Caremark Corp.(1) SUPERVALU, Inc.(1) Wal-Mart Stores, Inc.(1) Whole Foods Market, Inc. FOOD PRODUCTS — 2.4% Archer-Daniels-Midland Co.(1) Campbell Soup Co.(1) ConAgra Foods, Inc.(1) Dean Foods Co.(2) Pilgrim's Pride Corp.(2) Smithfield Foods, Inc.(2) GAS UTILITIES — 0.5% Northwest Natural Gas Co.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 3.8% Boston Scientific Corp.(2) Covidien plc(1) Hill-Rom Holdings, Inc. Intuitive Surgical, Inc.(2) Medtronic, Inc.(1) St. Jude Medical, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.6% Humana, Inc.(1) McKesson Corp.(1) UnitedHealth Group, Inc.(1) WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.5% Ameristar Casinos, Inc.(1) Bally Technologies, Inc.(2) International Game Technology Papa John's International, Inc.(2) Six Flags Entertainment Corp. Yum! Brands, Inc.(1) HOUSEHOLD DURABLES — 1.4% Garmin Ltd.(1) Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 0.7% Procter & Gamble Co. (The)(1) INDUSTRIAL CONGLOMERATES — 2.4% 3M Co. Danaher Corp.(1) General Electric Co.(1) INSURANCE — 6.0% Aflac, Inc.(1) Allied World Assurance Co. Holdings AG(1) Arch Capital Group Ltd.(1)(2) Aspen Insurance Holdings Ltd. Berkshire Hathaway, Inc., Class B(1)(2) CNA Financial Corp.(1) Everest Re Group Ltd. Loews Corp.(1) Marsh & McLennan Cos., Inc.(1) Protective Life Corp. Prudential Financial, Inc.(1) Validus Holdings Ltd.(1) INTERNET SOFTWARE AND SERVICES — 2.8% Ancestry.com, Inc.(1)(2) AOL, Inc.(1)(2) Dice Holdings, Inc.(1)(2) Google, Inc., Class A(1)(2) United Online, Inc.(1) IT SERVICES — 4.0% Accenture plc, Class A(1) Alliance Data Systems Corp.(1)(2) CACI International, Inc., Class A(1)(2) International Business Machines Corp.(1) SAIC, Inc. Unisys Corp.(1)(2) Visa, Inc., Class A(1) LIFE SCIENCES TOOLS AND SERVICES — 1.1% Agilent Technologies, Inc.(1) Life Technologies Corp.(2) MACHINERY — 3.2% Actuant Corp., Class A(1) Cummins, Inc.(1) Ingersoll-Rand plc Parker-Hannifin Corp.(1) Sauer-Danfoss, Inc.(1) WABCO Holdings, Inc.(2) MEDIA — 3.1% Comcast Corp., Class A(1) DISH Network Corp., Class A(1) Regal Entertainment Group Class A(1) Scholastic Corp.(1) Time Warner Cable, Inc. Viacom, Inc., Class B METALS AND MINING — 0.9% Coeur d'Alene Mines Corp.(1)(2) MULTI-UTILITIES — 1.3% Ameren Corp.(1) Consolidated Edison, Inc.(1) Public Service Enterprise Group, Inc.(1) MULTILINE RETAIL — 1.0% Dillard's, Inc., Class A(1) Macy's, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 12.3% Apache Corp. Chevron Corp.(1) ConocoPhillips(1) Energy XXI Bermuda Ltd.(1) Exxon Mobil Corp.(1) Marathon Oil Corp.(1) Marathon Petroleum Corp.(1) Phillips 66 Suncor Energy, Inc.(1) Valero Energy Corp.(1) Western Refining, Inc.(1) PAPER AND FOREST PRODUCTS — 0.8% Buckeye Technologies, Inc. Domtar Corp.(1) PERSONAL PRODUCTS — 0.8% Nu Skin Enterprises, Inc., Class A(1) PHARMACEUTICALS — 8.2% Abbott Laboratories(1) Allergan, Inc. Bristol-Myers Squibb Co.(1) Eli Lilly & Co.(1) Johnson & Johnson(1) Merck & Co., Inc.(1) Pfizer, Inc.(1) ViroPharma, Inc.(1)(2) Warner Chilcott plc Class A PROFESSIONAL SERVICES — 1.5% Corporate Executive Board Co. (The) Dun & Bradstreet Corp. Robert Half International, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.4% LaSalle Hotel Properties(1) ROAD AND RAIL — 0.5% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.2% Advanced Micro Devices, Inc.(1)(2) Applied Materials, Inc.(1) Intel Corp.(1) KLA-Tencor Corp.(1) LSI Corp.(1)(2) MKS Instruments, Inc. SOFTWARE — 5.5% Activision Blizzard, Inc.(1) Adobe Systems, Inc.(2) CA, Inc. Cadence Design Systems, Inc.(1)(2) JDA Software Group, Inc.(1)(2) Mentor Graphics Corp.(1)(2) Microsoft Corp.(1) Oracle Corp.(1) Symantec Corp.(1)(2) SPECIALTY RETAIL — 5.9% Advance Auto Parts, Inc. Bed Bath & Beyond, Inc.(2) Best Buy Co., Inc.(1) Buckle, Inc. (The)(1) Foot Locker, Inc.(1) GameStop Corp., Class A(1) Home Depot, Inc. (The)(1) O'Reilly Automotive, Inc.(2) PetSmart, Inc.(1) TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 1.1% Crocs, Inc.(2) Fifth & Pacific Cos., Inc.(2) Iconix Brand Group, Inc.(1)(2) Jones Group, Inc. (The)(1) TOBACCO — 1.2% Philip Morris International, Inc.(1) Universal Corp.(1) TRADING COMPANIES AND DISTRIBUTORS — 0.1% Beacon Roofing Supply, Inc.(1)(2) TOTAL COMMON STOCKS (Cost $110,710,028) TEMPORARY CASH INVESTMENTS — 1.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $478,360), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $468,734) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $287,019), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $281,242) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $95,564), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $93,747) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,057,250) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 129.3% (Cost $111,767,278) COMMON STOCKS SOLD SHORT — (29.3)% AEROSPACE AND DEFENSE — (0.8)% AAR Corp. ) ) Hexcel Corp. ) ) ) AIR FREIGHT AND LOGISTICS — (0.6)% Atlas Air Worldwide Holdings, Inc. ) ) BIOTECHNOLOGY — (0.4)% Ironwood Pharmaceuticals, Inc. ) ) Theravance, Inc. ) ) ) BUILDING PRODUCTS — (0.2)% Owens Corning ) ) CAPITAL MARKETS — (0.2)% Stifel Financial Corp. ) ) CHEMICALS — (0.1)% Ashland, Inc. ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.2)% Geo Group, Inc. (The) ) ) Interface, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (1.6)% InterDigital, Inc. ) ) Viasat, Inc. ) ) ) CONSTRUCTION AND ENGINEERING — (0.9)% MasTec, Inc. ) ) CONSTRUCTION MATERIALS — (0.1)% Vulcan Materials Co. ) ) DIVERSIFIED CONSUMER SERVICES — (0.5)% Sotheby's ) ) ELECTRICAL EQUIPMENT — (0.5)% GrafTech International Ltd. ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (0.5)% Scansource, Inc. ) ) ENERGY EQUIPMENT AND SERVICES — (1.6)% Atwood Oceanics, Inc. ) ) Lufkin Industries, Inc. ) ) Noble Corp. ) ) SEACOR Holdings, Inc. ) ) ) GAS UTILITIES — (0.4)% New Jersey Resources Corp. ) ) ONEOK, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (1.1)% DexCom, Inc. ) ) Neogen Corp. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (1.4)% Centene Corp. ) ) HMS Holdings Corp. ) ) Kindred Healthcare, Inc. ) ) WellCare Health Plans, Inc. ) ) ) HOTELS, RESTAURANTS AND LEISURE — (0.5)% MGM Resorts International ) ) HOUSEHOLD DURABLES — (0.2)% Toll Brothers, Inc. ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.7)% NRG Energy, Inc. ) ) INSURANCE — (1.0)% Enstar Group Ltd. ) ) Fairfax Financial Holdings Ltd. ) ) Kemper Corp. ) ) OneBeacon Insurance Group Ltd. Class A ) ) Platinum Underwriters Holdings Ltd. ) ) ) IT SERVICES — (0.8)% Global Payments, Inc. ) ) VeriFone Systems, Inc. ) ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.7)% Covance, Inc. ) ) MACHINERY — (1.1)% Colfax Corp. ) ) SPX Corp. ) ) ) MEDIA — (1.0)% Imax Corp. ) ) Lions Gate Entertainment Corp. ) ) ) METALS AND MINING — (2.2)% AK Steel Holding Corp. ) ) AuRico Gold, Inc. ) ) New Gold, Inc. ) ) North American Palladium Ltd. ) ) Rubicon Minerals Corp. ) ) Silver Standard Resources, Inc. ) ) Thompson Creek Metals Co., Inc. ) ) Titanium Metals Corp. ) ) ) MULTILINE RETAIL — (0.2)% J.C. Penney Co., Inc. ) ) OIL, GAS AND CONSUMABLE FUELS — (3.1)% Approach Resources, Inc. ) ) Berry Petroleum Co. Class A ) ) Bill Barrett Corp. ) ) Kodiak Oil & Gas Corp. ) ) Northern Oil and Gas, Inc. ) ) Range Resources Corp. ) ) SM Energy Co. ) ) World Fuel Services Corp. ) ) ) PAPER AND FOREST PRODUCTS — (0.1)% Louisiana-Pacific Corp. ) ) PHARMACEUTICALS — (0.2)% Akorn, Inc. ) ) VIVUS, Inc. ) ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (0.5)% SL Green Realty Corp. ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (0.5)% Brookfield Office Properties, Inc. ) ) Forest City Enterprises, Inc. Class A ) ) St Joe Co. (The) ROAD AND RAIL — (0.5)% Genesee & Wyoming, Inc. Class A ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (1.0)% International Rectifier Corp. ) ) MEMC Electronic Materials, Inc. ) ) ) SOFTWARE — (0.6)% Informatica Corp. ) ) Take-Two Interactive Software, Inc. ) ) ) SPECIALTY RETAIL — (1.4)% Abercrombie & Fitch Co. Class A ) ) CarMax, Inc. ) ) Signet Jewelers Ltd. ) ) Tiffany & Co. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (0.8)% Gildan Activewear, Inc. ) ) Under Armour, Inc., Class A ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.1)% Air Lease Corp. ) ) Textainer Group Holdings Ltd. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.3)% (Proceeds $27,904,855) ) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $88,829,359. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Domestic Common Stocks — — Foreign Common Stocks — — Total Value of Securities Sold Short — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Disciplined Growth Plus Fund September 30, 2012 Disciplined Growth Plus - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 128.0% AEROSPACE AND DEFENSE — 3.7% Boeing Co. (The)(1) Textron, Inc.(1) United Technologies Corp.(1) AIR FREIGHT AND LOGISTICS — 1.1% FedEx Corp.(1) United Parcel Service, Inc., Class B(1) AIRLINES — 1.0% Alaska Air Group, Inc.(1)(2) Delta Air Lines, Inc.(1)(2) Spirit Airlines, Inc.(2) AUTO COMPONENTS — 0.7% BorgWarner, Inc.(1)(2) 98 Gentherm, Inc.(1)(2) BEVERAGES — 2.1% Coca-Cola Co. (The)(1) Monster Beverage Corp.(2) PepsiCo, Inc.(1) BIOTECHNOLOGY — 4.1% Alexion Pharmaceuticals, Inc.(2) 33 Amgen, Inc.(1) Biogen Idec, Inc.(1)(2) Celgene Corp.(1)(2) Cubist Pharmaceuticals, Inc.(1)(2) Gilead Sciences, Inc.(1)(2) Momenta Pharmaceuticals, Inc.(1)(2) Pharmacyclics, Inc.(1)(2) United Therapeutics Corp.(1)(2) Vertex Pharmaceuticals, Inc.(1)(2) BUILDING PRODUCTS — 0.1% Patrick Industries, Inc.(2) CAPITAL MARKETS — 1.9% Affiliated Managers Group, Inc.(1)(2) Greenhill & Co., Inc.(1) LPL Financial Holdings, Inc.(1) SEI Investments Co. T. Rowe Price Group, Inc.(1) Waddell & Reed Financial, Inc.(1) CHEMICALS — 5.2% CF Industries Holdings, Inc.(1) E.I. du Pont de Nemours & Co.(1) 77 Flotek Industries, Inc.(2) Georgia Gulf Corp. LyondellBasell Industries NV, Class A(1) Monsanto Co.(1) NewMarket Corp. PPG Industries, Inc.(1) Rockwood Holdings, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 1.0% Mine Safety Appliances Co. Portfolio Recovery Associates, Inc.(1)(2) COMMUNICATIONS EQUIPMENT — 2.5% Ambient Corp.(1)(2) Arris Group, Inc.(2) Harris Corp. Motorola Solutions, Inc.(1) QUALCOMM, Inc.(1) COMPUTERS AND PERIPHERALS — 11.2% Apple, Inc.(1) Diebold, Inc. EMC Corp.(1)(2) NCR Corp.(2) Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 1.0% Argan, Inc.(1) Chicago Bridge & Iron Co. NV New York Shares(1) CONSTRUCTION MATERIALS — 0.6% Headwaters, Inc.(1)(2) CONSUMER FINANCE — 1.0% American Express Co.(1) Cash America International, Inc.(1) Netspend Holdings, Inc.(2) CONTAINERS AND PACKAGING — 0.1% Owens-Illinois, Inc.(2) DIVERSIFIED CONSUMER SERVICES — 0.9% Bridgepoint Education, Inc.(1)(2) Coinstar, Inc.(1)(2) Grand Canyon Education, Inc.(2) DIVERSIFIED FINANCIAL SERVICES — 1.0% CBOE Holdings, Inc.(1) MarketAxess Holdings, Inc.(1) Moody's Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.7% Atlantic Tele-Network, Inc. Verizon Communications, Inc.(1) ELECTRICAL EQUIPMENT — 1.7% Belden, Inc.(1) Emerson Electric Co.(1) EnerSys(2) Roper Industries, Inc. 70 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% GSI Group, Inc.(2) ENERGY EQUIPMENT AND SERVICES — 1.0% National Oilwell Varco, Inc.(1) 94 Schlumberger Ltd.(1) Willbros Group, Inc.(2) FOOD AND STAPLES RETAILING — 2.1% Costco Wholesale Corp.(1) 88 CVS Caremark Corp.(1) Kroger Co. (The)(1) Rite Aid Corp.(1)(2) Wal-Mart Stores, Inc.(1) FOOD PRODUCTS — 1.9% Alico, Inc. 98 Campbell Soup Co.(1) Darling International, Inc.(2) Dean Foods Co.(1)(2) Mead Johnson Nutrition Co.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 4.0% Align Technology, Inc.(2) C.R. Bard, Inc. Cooper Cos., Inc. (The)(1) Medtronic, Inc.(1) Orthofix International NV(2) ResMed, Inc. RTI Biologics, Inc.(1)(2) St. Jude Medical, Inc.(1) Thoratec Corp.(1)(2) Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 0.8% McKesson Corp.(1) HEALTH CARE TECHNOLOGY — 0.1% Cerner Corp.(1)(2) 34 HOTELS, RESTAURANTS AND LEISURE — 5.2% Bally Technologies, Inc.(2) Bob Evans Farms, Inc.(1) Cracker Barrel Old Country Store, Inc. Domino's Pizza, Inc.(1) International Game Technology(1) McDonald's Corp.(1) Penn National Gaming, Inc.(1)(2) Shuffle Master, Inc.(2) Sonic Corp.(1)(2) Wynn Resorts Ltd.(1) Yum! Brands, Inc.(1) HOUSEHOLD DURABLES — 0.8% Garmin Ltd.(1) HOUSEHOLD PRODUCTS — 0.4% Church & Dwight Co., Inc.(1) INDUSTRIAL CONGLOMERATES — 1.9% 3M Co.(1) Danaher Corp.(1) INSURANCE — 1.3% Allied World Assurance Co. Holdings AG(1) Homeowners Choice, Inc.(1) Marsh & McLennan Cos., Inc.(1) Validus Holdings Ltd.(1) INTERNET AND CATALOG RETAIL — 1.8% Amazon.com, Inc.(1)(2) Orbitz Worldwide, Inc.(1)(2) PetMed Express, Inc.(1) priceline.com, Inc.(1)(2) 37 INTERNET SOFTWARE AND SERVICES — 4.1% Ancestry.com, Inc.(1)(2) Google, Inc., Class A(1)(2) IAC/InterActiveCorp(1) VistaPrint NV(1)(2) IT SERVICES — 8.4% Accenture plc, Class A(1) Alliance Data Systems Corp.(1)(2) 17 CACI International, Inc., Class A(1)(2) CSG Systems International, Inc.(2) Gartner, Inc.(2) 51 International Business Machines Corp.(1) Jack Henry & Associates, Inc.(1) MasterCard, Inc., Class A(1) MoneyGram International, Inc.(1)(2) SAIC, Inc.(1) Teradata Corp.(2) 72 Total System Services, Inc.(1) Unisys Corp.(1)(2) Visa, Inc., Class A(1) LEISURE EQUIPMENT AND PRODUCTS — 0.7% Polaris Industries, Inc.(1) LIFE SCIENCES TOOLS AND SERVICES — 0.7% Agilent Technologies, Inc.(1) Life Technologies Corp.(2) MACHINERY — 4.5% Actuant Corp., Class A(1) Caterpillar, Inc.(1) Cummins, Inc.(1) Flow International Corp.(1)(2) Ingersoll-Rand plc Parker-Hannifin Corp.(1) Sauer-Danfoss, Inc.(1) WABCO Holdings, Inc.(1)(2) Wabtec Corp.(1) 61 MEDIA — 3.5% Arbitron, Inc.(1) Carmike Cinemas, Inc.(2) CBS Corp., Class B(1) Cinemark Holdings, Inc. Comcast Corp., Class A(1) Regal Entertainment Group Class A(1) Sirius XM Radio, Inc.(1)(2) Time Warner Cable, Inc. 28 METALS AND MINING — 0.9% Coeur d'Alene Mines Corp.(1)(2) MULTILINE RETAIL — 0.2% Macy's, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 3.3% Alon USA Energy, Inc. Contango Oil & Gas Co.(2) Energy XXI Bermuda Ltd.(1) Rentech, Inc.(2) REX American Resources Corp.(2) Vaalco Energy, Inc.(2) Western Refining, Inc.(1) PAPER AND FOREST PRODUCTS — 0.1% Buckeye Technologies, Inc. PERSONAL PRODUCTS — 1.3% Estee Lauder Cos., Inc. (The), Class A(1) Nu Skin Enterprises, Inc., Class A(1) USANA Health Sciences, Inc.(1)(2) PHARMACEUTICALS — 7.3% Abbott Laboratories(1) Allergan, Inc. Auxilium Pharmaceuticals, Inc.(1)(2) BioDelivery Sciences International, Inc.(2) Bristol-Myers Squibb Co.(1) Eli Lilly & Co.(1) Johnson & Johnson Pozen, Inc.(1)(2) Warner Chilcott plc Class A(1) PROFESSIONAL SERVICES — 2.3% Corporate Executive Board Co. (The)(1) Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. RPX Corp.(2) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.2% Extra Space Storage, Inc. 93 Simon Property Group, Inc.(1) 27 Taubman Centers, Inc.(1) 30 ROAD AND RAIL — 1.1% Celadon Group, Inc. J.B. Hunt Transport Services, Inc. Union Pacific Corp.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.3% Advanced Micro Devices, Inc.(1)(2) Analog Devices, Inc. Avago Technologies Ltd.(1) Broadcom Corp., Class A(1) Cypress Semiconductor Corp.(1) Intel Corp.(1) Lam Research Corp.(2) LSI Corp.(1)(2) Maxim Integrated Products, Inc.(1) Skyworks Solutions, Inc.(2) Texas Instruments, Inc.(1) SOFTWARE — 10.7% Adobe Systems, Inc.(2) Autodesk, Inc.(2) CA, Inc. Cadence Design Systems, Inc.(1)(2) Intuit, Inc.(1) JDA Software Group, Inc.(1)(2) Mentor Graphics Corp.(1)(2) Microsoft Corp.(1) Oracle Corp.(1) Symantec Corp.(1)(2) Synopsys, Inc.(1)(2) TiVo, Inc.(1)(2) VMware, Inc., Class A(1)(2) Zynga, Inc. Class A(1)(2) SPECIALTY RETAIL — 5.8% Advance Auto Parts, Inc.(1) Foot Locker, Inc.(1) Home Depot, Inc. (The)(1) O'Reilly Automotive, Inc.(1)(2) PetSmart, Inc.(1) Sally Beauty Holdings, Inc.(2) Select Comfort Corp.(1)(2) 90 TJX Cos., Inc. (The)(1) Vitamin Shoppe, Inc.(1)(2) 47 TEXTILES, APPAREL AND LUXURY GOODS — 1.2% Coach, Inc.(1) Crocs, Inc.(1)(2) Fifth & Pacific Cos., Inc.(2) PVH Corp. 28 RG Barry Corp. THRIFTS AND MORTGAGE FINANCE — 0.8% Ocwen Financial Corp.(1)(2) TOBACCO — 2.3% Philip Morris International, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 0.3% Boingo Wireless, Inc.(1)(2) NTELOS Holdings Corp. TOTAL COMMON STOCKS (Cost $5,135,697) TEMPORARY CASH INVESTMENTS — 3.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $62,763), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $61,500) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $37,658), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $36,900) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $12,538), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $12,300) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $137,932) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 131.2% (Cost $5,273,629) COMMON STOCKS SOLD SHORT — (29.0)% AIR FREIGHT AND LOGISTICS — (0.1)% Pacer International, Inc. ) ) AIRLINES — (0.2)% Hawaiian Holdings, Inc. ) ) AUTO COMPONENTS — (0.4)% Goodyear Tire & Rubber Co. (The) ) ) BIOTECHNOLOGY — (0.6)% Biospecifics Technologies Corp. ) ) Idenix Pharmaceuticals, Inc. ) ) Incyte Corp. Ltd. ) ) Ironwood Pharmaceuticals, Inc. ) ) Theravance, Inc. ) ) ) BUILDING PRODUCTS — (0.9)% Insteel Industries, Inc. ) ) USG Corp. ) ) ) CAPITAL MARKETS — (1.5)% BGC Partners, Inc. Class A ) ) Ladenburg Thalmann Financial Services, Inc. ) ) Stifel Financial Corp. ) ) Virtus Investment Partners, Inc. ) ) ) CHEMICALS — (0.5)% Calgon Carbon Corp. ) ) Scotts Miracle-Gro Co. (The), Class A ) ) ) COMMERCIAL BANKS — (0.9)% Bank of the Ozarks, Inc. ) ) Texas Capital Bancshares, Inc. ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.5)% Heritage-Crystal Clean, Inc. ) ) Interface, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (1.5)% InterDigital, Inc. ) ) Viasat, Inc. ) ) ) COMPUTERS AND PERIPHERALS — (0.3)% Fusion-io, Inc. ) ) CONSTRUCTION AND ENGINEERING — (0.3)% MasTec, Inc. ) ) DIVERSIFIED CONSUMER SERVICES — (0.2)% National American University Holdings, Inc. ) ) Sotheby's ) ) ) ELECTRIC UTILITIES — (0.1)% ITC Holdings Corp. ) ) ELECTRICAL EQUIPMENT — (0.2)% General Cable Corp. ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (0.5)% Maxwell Technologies, Inc. ) ) Rogers Corp. ) ) ) ENERGY EQUIPMENT AND SERVICES — (1.1)% Atwood Oceanics, Inc. ) ) Lufkin Industries, Inc. ) ) SEACOR Holdings, Inc. ) ) ) GAS UTILITIES — (0.9)% Piedmont Natural Gas Co., Inc. ) ) South Jersey Industries, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (0.5)% Derma Sciences, Inc. ) ) Merit Medical Systems, Inc. ) ) Symmetry Medical, Inc. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (0.4)% HMS Holdings Corp. ) ) HOTELS, RESTAURANTS AND LEISURE — (0.3)% BJ's Restaurants, Inc. ) ) Carrols Restaurant Group, Inc. ) ) MTR Gaming Group, Inc. ) ) ) HOUSEHOLD DURABLES — (0.2)% NVR, Inc. ) ) INSURANCE — (0.2)% Flagstone Reinsurance Holdings SA ) ) INTERNET SOFTWARE AND SERVICES — (1.1)% Internap Network Services Corp. ) ) Vocus, Inc. ) ) ) IT SERVICES — (0.8)% Global Payments, Inc. ) ) ServiceSource International, Inc. ) ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.2)% Covance, Inc. ) ) MACHINERY — (1.9)% Colfax Corp. ) ) SPX Corp. ) ) Wabash National Corp. ) ) ) MEDIA — (0.5)% Clear Channel Outdoor Holdings, Inc. Class A ) ) MDC Partners, Inc. Class A ) ) ) METALS AND MINING — (1.5)% AK Steel Holding Corp. ) ) Allied Nevada Gold Corp. ) ) Tahoe Resources, Inc. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (1.7)% Endeavour International Corp. ) ) Kodiak Oil & Gas Corp. ) ) Oasis Petroleum, Inc. ) ) Pioneer Natural Resources Co. ) ) World Fuel Services Corp. ) ) ) PHARMACEUTICALS — (1.0)% Akorn, Inc. ) ) Depomed, Inc. ) ) Impax Laboratories, Inc. ) ) ) PROFESSIONAL SERVICES — (0.6)% Hill International, Inc. ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (0.1)% Rayonier, Inc. ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (0.8)% CBRE Group, Inc. ) ) St Joe Co. (The) ROAD AND RAIL — (0.7)% Genesee & Wyoming, Inc. Class A ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (1.0)% MEMC Electronic Materials, Inc. ) ) SunPower Corp. ) ) ) SOFTWARE — (1.4)% Concur Technologies, Inc. ) ) Solera Holdings, Inc. ) ) Take-Two Interactive Software, Inc. ) ) ) SPECIALTY RETAIL — (0.8)% bebe stores, Inc. ) ) CarMax, Inc. ) ) Tiffany & Co. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (0.1)% Deckers Outdoor Corp. ) ) THRIFTS AND MORTGAGE FINANCE — (0.9)% BofI Holding, Inc. ) ) Meridian Interstate Bancorp, Inc. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.6)% CAI International, Inc. ) ) H&E Equipment Services, Inc. ) ) SeaCube Container Leasing Ltd. ) ) TAL International Group, Inc. ) ) Textainer Group Holdings Ltd. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.0)% (Proceeds $1,216,542) ) OTHER ASSETS AND LIABILITIES — (2.2)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments CBOE - Chicago Board Options Exchange Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $3,721,179. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Domestic Common Stocks — — Foreign Common Stocks — — Total Value of Securities Sold Short — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Disciplined Growth Fund September 30, 2012 Disciplined Growth - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.1% AEROSPACE AND DEFENSE — 4.1% Boeing Co. (The) Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.2% FedEx Corp. United Parcel Service, Inc., Class B AIRLINES — 1.2% Alaska Air Group, Inc.(1) Delta Air Lines, Inc.(1) Spirit Airlines, Inc.(1) AUTO COMPONENTS — 0.1% Gentherm, Inc.(1) BEVERAGES — 2.3% Coca-Cola Co. (The) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 4.4% Amgen, Inc. Biogen Idec, Inc.(1) Celgene Corp.(1) Pharmacyclics, Inc.(1) United Therapeutics Corp.(1) CAPITAL MARKETS — 0.2% SEI Investments Co. CHEMICALS — 4.3% CF Industries Holdings, Inc. Flotek Industries, Inc.(1) LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMUNICATIONS EQUIPMENT — 0.8% QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 11.0% Apple, Inc. EMC Corp.(1) Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.7% Chicago Bridge & Iron Co. NV New York Shares CONSUMER FINANCE — 0.8% American Express Co. World Acceptance Corp.(1) DIVERSIFIED CONSUMER SERVICES — 0.5% Apollo Group, Inc., Class A(1) Coinstar, Inc.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 2.1% Verizon Communications, Inc. ENERGY EQUIPMENT AND SERVICES — 0.6% Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.2% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.3% Campbell Soup Co. Darling International, Inc.(1) Dean Foods Co.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 1.9% Medtronic, Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.2% McKesson Corp. WellPoint, Inc. HEALTH CARE TECHNOLOGY — 0.7% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.6% Bally Technologies, Inc.(1) Cracker Barrel Old Country Store, Inc. McDonald's Corp. Shuffle Master, Inc.(1) Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.8% Garmin Ltd. HOUSEHOLD PRODUCTS — 0.2% Church & Dwight Co., Inc. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 1.5% 3M Co. Danaher Corp. INSURANCE — 2.0% Homeowners Choice, Inc. Marsh & McLennan Cos., Inc. Travelers Cos., Inc. (The) Validus Holdings Ltd. INTERNET AND CATALOG RETAIL — 0.6% Amazon.com, Inc.(1) Expedia, Inc. PetMed Express, Inc. INTERNET SOFTWARE AND SERVICES — 3.0% Google, Inc., Class A(1) IAC/InterActiveCorp IT SERVICES — 6.9% Accenture plc, Class A International Business Machines Corp. MasterCard, Inc., Class A Teradata Corp.(1) Total System Services, Inc. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.4% LeapFrog Enterprises, Inc.(1) Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.1% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 2.8% Caterpillar, Inc. Cummins, Inc. Ingersoll-Rand plc Parker-Hannifin Corp. Sauer-Danfoss, Inc. WABCO Holdings, Inc.(1) MEDIA — 2.9% AMC Networks, Inc.(1) Comcast Corp., Class A Regal Entertainment Group Class A Scripps Networks Interactive, Inc. Class A METALS AND MINING — 0.8% Coeur d'Alene Mines Corp.(1) MULTILINE RETAIL — 0.7% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 1.3% Energy XXI Bermuda Ltd. Vaalco Energy, Inc.(1) Western Refining, Inc. PERSONAL PRODUCTS — 1.2% Nu Skin Enterprises, Inc., Class A USANA Health Sciences, Inc.(1) PHARMACEUTICALS — 4.9% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Warner Chilcott plc Class A PROFESSIONAL SERVICES — 1.3% Acacia Research - Acacia Technologies(1) Dun & Bradstreet Corp. Equifax, Inc. ROAD AND RAIL — 1.3% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.9% Advanced Micro Devices, Inc.(1) Analog Devices, Inc. Avago Technologies Ltd. Broadcom Corp., Class A Intel Corp. LSI Corp.(1) Skyworks Solutions, Inc.(1) Texas Instruments, Inc. SOFTWARE — 9.2% Adobe Systems, Inc.(1) Cadence Design Systems, Inc.(1) Intuit, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 6.2% Advance Auto Parts, Inc. Bed Bath & Beyond, Inc.(1) Foot Locker, Inc. Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) PetSmart, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Coach, Inc. TOBACCO — 1.8% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $83,747,965) TEMPORARY CASH INVESTMENTS — 1.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $662,886), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $649,547) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $397,735), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $389,729) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $132,428), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $129,909) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,454,091) TOTAL INVESTMENT SECURITIES — 100.6% (Cost $85,202,056) OTHER ASSETS AND LIABILITIES — (0.6)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Growth Fund September 30, 2012 Equity Growth - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.0% AEROSPACE AND DEFENSE — 4.5% Boeing Co. (The) L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.8% FedEx Corp. United Parcel Service, Inc., Class B AIRLINES — 0.1% Alaska Air Group, Inc.(1) Spirit Airlines, Inc.(1) BEVERAGES — 1.4% Coca-Cola Co. (The) Constellation Brands, Inc., Class A(1) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.4% Amgen, Inc. United Therapeutics Corp.(1) CHEMICALS — 4.3% CF Industries Holdings, Inc. Huntsman Corp. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. Valspar Corp. COMMERCIAL BANKS — 1.9% Bank of Montreal BB&T Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES† Mine Safety Appliances Co. COMMUNICATIONS EQUIPMENT — 1.8% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 6.6% Apple, Inc. EMC Corp.(1) Seagate Technology plc Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.6% Chicago Bridge & Iron Co. NV New York Shares URS Corp. CONSUMER FINANCE — 1.5% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.2% Apollo Group, Inc., Class A(1) Coinstar, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 2.7% Bank of America Corp. Interactive Brokers Group, Inc., Class A JPMorgan Chase & Co. NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES — 4.0% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES† Cleco Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.3% Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.5% Helix Energy Solutions Group, Inc.(1) FOOD AND STAPLES RETAILING — 2.1% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.0% Archer-Daniels-Midland Co. Campbell Soup Co. Hillshire Brands Co. Smithfield Foods, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 2.1% Medtronic, Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.6% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.2% Bally Technologies, Inc.(1) HOUSEHOLD DURABLES — 1.1% Garmin Ltd. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 2.1% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 2.0% Danaher Corp. General Electric Co. INSURANCE — 5.9% Aflac, Inc. Allied World Assurance Co. Holdings AG Allstate Corp. (The) Assurant, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Everest Re Group Ltd. Genworth Financial, Inc., Class A(1) Loews Corp. MetLife, Inc. Protective Life Corp. Prudential Financial, Inc. Validus Holdings Ltd. INTERNET AND CATALOG RETAIL† Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 1.5% Google, Inc., Class A(1) IT SERVICES — 3.3% Accenture plc, Class A International Business Machines Corp. LIFE SCIENCES TOOLS AND SERVICES — 0.9% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 1.8% Actuant Corp., Class A Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 2.8% Comcast Corp., Class A DISH Network Corp., Class A Regal Entertainment Group Class A Scholastic Corp. Thomson Reuters Corp. METALS AND MINING — 0.6% Coeur d'Alene Mines Corp.(1) MULTI-UTILITIES — 1.2% Ameren Corp. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 1.2% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 9.4% Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd. Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Valero Energy Corp. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 0.1% Buckeye Technologies, Inc. PERSONAL PRODUCTS — 0.1% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 7.3% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.4% Dun & Bradstreet Corp. Equifax, Inc. ROAD AND RAIL — 1.0% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Applied Materials, Inc. Broadcom Corp., Class A Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 5.9% Activision Blizzard, Inc. Adobe Systems, Inc.(1) CA, Inc. Intuit, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 4.4% Advance Auto Parts, Inc. Buckle, Inc. (The) Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) PetSmart, Inc. TJX Cos., Inc. (The) TOBACCO — 0.6% Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $1,858,256,870) TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $8,960,051), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $8,779,747) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $5,376,077), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $5,267,866) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,789,991), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $1,755,952) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $19,655,670) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $1,877,912,540) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Market Neutral Fund September 30, 2012 Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.5% AEROSPACE AND DEFENSE — 2.1% Huntington Ingalls Industries, Inc.(1)(2) L-3 Communications Holdings, Inc. Northrop Grumman Corp.(1) Textron, Inc.(1) AIR FREIGHT AND LOGISTICS — 0.6% FedEx Corp. AIRLINES — 0.5% Alaska Air Group, Inc.(2) Delta Air Lines, Inc.(2) Spirit Airlines, Inc.(2) AUTOMOBILES — 0.7% Thor Industries, Inc.(1) BEVERAGES — 1.0% Constellation Brands, Inc., Class A(1)(2) Monster Beverage Corp.(2) BIOTECHNOLOGY — 1.2% Biogen Idec, Inc.(2) Celgene Corp.(2) Cubist Pharmaceuticals, Inc.(1)(2) Momenta Pharmaceuticals, Inc.(2) United Therapeutics Corp.(2) BUILDING PRODUCTS — 0.1% Lennox International, Inc. CAPITAL MARKETS — 1.0% Investment Technology Group, Inc.(1)(2) Waddell & Reed Financial, Inc.(1) CHEMICALS — 5.3% CF Industries Holdings, Inc.(1) Georgia Gulf Corp.(1) Huntsman Corp.(1) LyondellBasell Industries NV, Class A(1) Methanex Corp.(1) Monsanto Co.(1) NewMarket Corp. PPG Industries, Inc.(1) Rockwood Holdings, Inc.(1) W.R. Grace & Co.(2) COMMERCIAL BANKS — 1.1% PacWest Bancorp. Regions Financial Corp.(1) TCF Financial Corp.(1) COMMERCIAL SERVICES AND SUPPLIES — 2.1% Mine Safety Appliances Co. Portfolio Recovery Associates, Inc.(2) RR Donnelley & Sons Co.(1) Tetra Tech, Inc.(1)(2) COMMUNICATIONS EQUIPMENT — 1.9% Arris Group, Inc.(1)(2) Brocade Communications Systems, Inc.(1)(2) Ciena Corp.(1)(2) Research In Motion Ltd.(1)(2) COMPUTERS AND PERIPHERALS — 0.2% Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 0.8% Chicago Bridge & Iron Co. NV New York Shares(1) Granite Construction, Inc.(1) CONSUMER FINANCE — 1.0% American Express Co. Cash America International, Inc.(1) CONTAINERS AND PACKAGING — 1.0% Graphic Packaging Holding Co.(1)(2) Greif, Inc. Class B Owens-Illinois, Inc.(1)(2) DIVERSIFIED CONSUMER SERVICES — 1.1% Apollo Group, Inc., Class A(1)(2) Coinstar, Inc.(1)(2) DIVERSIFIED FINANCIAL SERVICES — 1.5% Interactive Brokers Group, Inc., Class A(1) Moody's Corp.(1) MSCI, Inc., Class A(2) NASDAQ OMX Group, Inc. (The)(1) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% Vonage Holdings Corp.(1)(2) ELECTRIC UTILITIES — 0.2% Portland General Electric Co. ELECTRICAL EQUIPMENT — 2.2% Acuity Brands, Inc.(1) Belden, Inc.(1) Brady Corp., Class A(1) EnerSys(1)(2) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.2% Celestica, Inc.(1)(2) Itron, Inc.(1)(2) Molex, Inc.(1) Tech Data Corp.(1)(2) ENERGY EQUIPMENT AND SERVICES — 1.7% Diamond Offshore Drilling, Inc.(1) Exterran Holdings, Inc.(1)(2) Helix Energy Solutions Group, Inc.(1)(2) RPC, Inc.(1) FOOD AND STAPLES RETAILING — 1.0% CVS Caremark Corp. SUPERVALU, Inc.(1) FOOD PRODUCTS — 1.4% Dean Foods Co.(1)(2) Pilgrim's Pride Corp.(1)(2) Smithfield Foods, Inc.(1)(2) GAS UTILITIES — 0.7% Northwest Natural Gas Co.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 2.1% Align Technology, Inc.(1)(2) Boston Scientific Corp.(1)(2) Hill-Rom Holdings, Inc.(1) Thoratec Corp.(1)(2) HEALTH CARE PROVIDERS AND SERVICES — 1.4% Humana, Inc.(1) McKesson Corp. Select Medical Holdings Corp.(2) HEALTH CARE TECHNOLOGY — 0.8% Allscripts Healthcare Solutions, Inc.(1)(2) Cerner Corp.(2) HOTELS, RESTAURANTS AND LEISURE — 3.0% Ameristar Casinos, Inc.(1) Bally Technologies, Inc.(2) Brinker International, Inc.(1) Papa John's International, Inc.(2) Penn National Gaming, Inc.(1)(2) Six Flags Entertainment Corp. HOUSEHOLD DURABLES — 2.5% Garmin Ltd. Harman International Industries, Inc.(1) Newell Rubbermaid, Inc.(1) PulteGroup, Inc.(1)(2) HOUSEHOLD PRODUCTS — 1.2% Energizer Holdings, Inc. Spectrum Brands Holdings, Inc.(1) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.1% AES Corp. (The)(1)(2) INSURANCE — 5.5% Aflac, Inc. Allied World Assurance Co. Holdings AG(1) Arch Capital Group Ltd.(1)(2) Assurant, Inc.(1) Axis Capital Holdings Ltd. CNA Financial Corp.(1) Everest Re Group Ltd. Loews Corp.(1) Protective Life Corp.(1) Prudential Financial, Inc.(1) Validus Holdings Ltd.(1) INTERNET SOFTWARE AND SERVICES — 1.3% Ancestry.com, Inc.(1)(2) AOL, Inc.(1)(2) Dice Holdings, Inc.(1)(2) IT SERVICES — 2.2% Acxiom Corp.(1)(2) CACI International, Inc., Class A(1)(2) Computer Sciences Corp. Total System Services, Inc.(1) Unisys Corp.(1)(2) LEISURE EQUIPMENT AND PRODUCTS — 0.1% Polaris Industries, Inc.(1) LIFE SCIENCES TOOLS AND SERVICES — 0.8% Agilent Technologies, Inc. Life Technologies Corp.(2) MACHINERY — 2.9% Actuant Corp., Class A(1) Cummins, Inc. Lincoln Electric Holdings, Inc. Oshkosh Corp.(2) Parker-Hannifin Corp.(1) Sauer-Danfoss, Inc.(1) WABCO Holdings, Inc.(1)(2) MEDIA — 2.7% AMC Networks, Inc.(2) Comcast Corp., Class A Regal Entertainment Group Class A(1) Scholastic Corp.(1) Sirius XM Radio, Inc.(1)(2) METALS AND MINING — 2.8% Coeur d'Alene Mines Corp.(1)(2) Commercial Metals Co.(1) Silver Wheaton Corp.(1) Steel Dynamics, Inc.(1) Teck Resources Ltd.(1) MULTI-UTILITIES — 1.6% Ameren Corp.(1) Public Service Enterprise Group, Inc.(1) TECO Energy, Inc.(1) MULTILINE RETAIL — 1.1% Dillard's, Inc., Class A(1) Macy's, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 6.6% Apache Corp. Chevron Corp.(1) ConocoPhillips(1) Denbury Resources, Inc.(1)(2) Energy XXI Bermuda Ltd.(1) Exxon Mobil Corp. HollyFrontier Corp. Marathon Oil Corp.(1) Marathon Petroleum Corp.(1) Occidental Petroleum Corp. Suncor Energy, Inc.(1) Tesoro Corp. Valero Energy Corp. Western Refining, Inc.(1) PAPER AND FOREST PRODUCTS — 0.8% Buckeye Technologies, Inc. Domtar Corp.(1) PERSONAL PRODUCTS — 0.3% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 2.2% Eli Lilly & Co.(1) Merck & Co., Inc.(1) Pfizer, Inc.(1) ViroPharma, Inc.(1)(2) Warner Chilcott plc Class A(1) PROFESSIONAL SERVICES — 2.1% Acacia Research - Acacia Technologies(2) Corporate Executive Board Co. (The)(1) Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.9% CBL & Associates Properties, Inc.(1) First Industrial Realty Trust, Inc.(1)(2) LaSalle Hotel Properties(1) Lexington Realty Trust(1) ROAD AND RAIL — 0.6% Landstar System, Inc.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.9% Advanced Micro Devices, Inc.(1)(2) Cypress Semiconductor Corp.(1) Freescale Semiconductor Ltd.(2) KLA-Tencor Corp.(1) LSI Corp.(1)(2) NVIDIA Corp.(1)(2) SOFTWARE — 4.3% Activision Blizzard, Inc.(1) Autodesk, Inc.(1)(2) Cadence Design Systems, Inc.(1)(2) Mentor Graphics Corp.(1)(2) NetSuite, Inc.(2) Oracle Corp.(1) Symantec Corp.(1)(2) Synopsys, Inc.(1)(2) SPECIALTY RETAIL — 6.1% Aaron's, Inc.(1) Advance Auto Parts, Inc. Best Buy Co., Inc.(1) Buckle, Inc. (The) DSW, Inc., Class A Foot Locker, Inc.(1) GameStop Corp., Class A(1) Hibbett Sports, Inc.(2) Home Depot, Inc. (The) O'Reilly Automotive, Inc.(2) PetSmart, Inc.(1) Vitamin Shoppe, Inc.(2) TEXTILES, APPAREL AND LUXURY GOODS — 2.0% Carter's, Inc.(2) Crocs, Inc.(1)(2) Fifth & Pacific Cos., Inc.(1)(2) Iconix Brand Group, Inc.(1)(2) Jones Group, Inc. (The)(1) TOBACCO — 0.7% Universal Corp. TRADING COMPANIES AND DISTRIBUTORS — 0.8% Beacon Roofing Supply, Inc.(1)(2) WESCO International, Inc.(2) TOTAL COMMON STOCKS (Cost $47,753,678) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $168,678), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $165,284) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $101,208), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $99,171) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $33,698), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $33,056) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $374,033) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 97.2% (Cost $48,127,711) COMMON STOCKS SOLD SHORT — (95.7)% AEROSPACE AND DEFENSE — (2.0)% AAR Corp. ) ) CAE, Inc. ) ) Hexcel Corp. ) ) Precision Castparts Corp. ) ) ) AIR FREIGHT AND LOGISTICS — (0.5)% Atlas Air Worldwide Holdings, Inc. ) ) AUTO COMPONENTS — (1.3)% Gentex Corp. ) ) Goodyear Tire & Rubber Co. (The) ) ) Johnson Controls, Inc. ) ) ) BEVERAGES — (1.5)% Beam, Inc. ) ) Brown-Forman Corp. Class B ) ) Coca-Cola Co. (The) BIOTECHNOLOGY — (0.8)% Ironwood Pharmaceuticals, Inc. ) ) Medivation, Inc. ) ) Theravance, Inc. ) ) ) BUILDING PRODUCTS — (1.4)% Armstrong World Industries, Inc. ) ) Owens Corning ) ) ) CAPITAL MARKETS — (1.2)% Bank of New York Mellon Corp. (The) ) ) Charles Schwab Corp. (The) ) ) Teton Advisors, Inc., Class B ) (8 ) ) CHEMICALS — (4.1)% Air Products & Chemicals, Inc. ) ) Ashland, Inc. ) ) Cabot Corp. ) ) Ecolab, Inc. ) ) Intrepid Potash, Inc. ) ) Olin Corp. ) ) Praxair, Inc. ) ) Sensient Technologies Corp. ) ) ) COMMERCIAL BANKS — (2.7)% First Niagara Financial Group, Inc. ) ) First Republic Bank ) ) Iberiabank Corp. ) ) PNC Financial Services Group, Inc. ) ) Texas Capital Bancshares, Inc. ) ) Valley National Bancorp ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (1.3)% Geo Group, Inc. (The) ) ) Interface, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (1.5)% EchoStar Corp. Class A ) ) InterDigital, Inc. ) ) Viasat, Inc. ) ) ) COMPUTERS AND PERIPHERALS — (0.9)% Hewlett-Packard Co. ) ) SanDisk Corp. ) ) ) CONSTRUCTION AND ENGINEERING — (1.1)% Jacobs Engineering Group, Inc. ) ) MasTec, Inc. ) ) ) CONSTRUCTION MATERIALS — (0.3)% Martin Marietta Materials, Inc. ) ) CONTAINERS AND PACKAGING — (0.7)% Sealed Air Corp. ) ) DISTRIBUTORS — (0.1)% LKQ Corp. ) ) DIVERSIFIED CONSUMER SERVICES — (0.7)% K12, Inc. ) ) Sotheby's ) ) ) DIVERSIFIED FINANCIAL SERVICES — (0.1)% Leucadia National Corp. ) ) ELECTRIC UTILITIES — (1.0)% ITC Holdings Corp. ) ) Northeast Utilities ) ) ) ELECTRICAL EQUIPMENT — (2.0)% General Cable Corp. ) ) GrafTech International Ltd. ) ) II-VI, Inc. ) ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (2.5)% Anixter International, Inc. ) ) Benchmark Electronics, Inc. ) ) Corning, Inc. ) ) Scansource, Inc. ) ) ) ENERGY EQUIPMENT AND SERVICES — (3.1)% Atwood Oceanics, Inc. ) ) FMC Technologies, Inc. ) ) Lufkin Industries, Inc. ) ) Noble Corp. ) ) Rowan Cos. plc ) ) SEACOR Holdings, Inc. ) ) ) FOOD AND STAPLES RETAILING — (0.5)% Casey's General Stores, Inc. ) ) FOOD PRODUCTS — (1.7)% Bunge Ltd. ) ) Flowers Foods, Inc. ) ) Hershey Co. (The) GAS UTILITIES — (2.2)% National Fuel Gas Co. ) ) ONEOK, Inc. ) ) South Jersey Industries, Inc. ) ) WGL Holdings, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (1.8)% DENTSPLY International, Inc. ) ) DexCom, Inc. ) ) Neogen Corp. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (2.9)% Brookdale Senior Living, Inc. ) ) Centene Corp. ) ) Cigna Corp. ) ) HMS Holdings Corp. ) ) Kindred Healthcare, Inc. ) ) MWI Veterinary Supply, Inc. ) ) WellCare Health Plans, Inc. ) ) ) HOTELS, RESTAURANTS AND LEISURE — (2.4)% BJ's Restaurants, Inc. ) ) Darden Restaurants, Inc. ) ) Hyatt Hotels Corp. Class A ) ) MGM Resorts International ) ) ) HOUSEHOLD DURABLES — (1.5)% Mohawk Industries, Inc. ) ) NVR, Inc. ) ) Ryland Group, Inc. ) ) Toll Brothers, Inc. ) ) ) HOUSEHOLD PRODUCTS — (0.3)% Procter & Gamble Co. (The) ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.7)% NRG Energy, Inc. ) ) INSURANCE — (4.7)% Alleghany Corp. ) ) American International Group, Inc. ) ) Aon plc ) ) Berkshire Hathaway, Inc., Class B ) ) Kemper Corp. ) ) OneBeacon Insurance Group Ltd. Class A ) ) Platinum Underwriters Holdings Ltd. ) ) Sun Life Financial, Inc. ) ) White Mountains Insurance Group Ltd. ) ) ) INTERNET AND CATALOG RETAIL — (0.1)% Amazon.com, Inc. ) ) INTERNET SOFTWARE AND SERVICES — (1.2)% CoStar Group, Inc. ) ) Equinix, Inc. ) ) ) IT SERVICES — (3.1)% Cognizant Technology Solutions Corp. ) ) Convergys Corp. ) ) Global Payments, Inc. ) ) Paychex, Inc. ) ) VeriFone Systems, Inc. ) ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.7)% Covance, Inc. ) ) Waters Corp. ) ) ) MACHINERY — (2.9)% Colfax Corp. ) ) Flowserve Corp. ) ) Joy Global, Inc. ) ) Navistar International Corp. ) ) PACCAR, Inc. ) ) SPX Corp. ) ) ) MARINE — (0.1)% Kirby Corp. ) ) MEDIA — (1.9)% DreamWorks Animation SKG, Inc., Class A ) ) Imax Corp. ) ) Lions Gate Entertainment Corp. ) ) Morningstar, Inc. ) ) ) METALS AND MINING — (4.3)% AK Steel Holding Corp. ) ) Allied Nevada Gold Corp. ) ) AuRico Gold, Inc. ) ) Carpenter Technology Corp. ) ) Compass Minerals International, Inc. ) ) Hecla Mining Co. ) ) New Gold, Inc. ) ) Newmont Mining Corp. ) ) Silver Standard Resources, Inc. ) ) Thompson Creek Metals Co., Inc. ) ) Titanium Metals Corp. ) ) ) MULTI-UTILITIES — (0.3)% Black Hills Corp. ) ) NiSource, Inc. ) ) ) MULTILINE RETAIL — (1.8)% Family Dollar Stores, Inc. ) ) J.C. Penney Co., Inc. ) ) Target Corp. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (6.5)% Anadarko Petroleum Corp. ) ) Approach Resources, Inc. ) ) Bill Barrett Corp. ) ) Cimarex Energy Co. ) ) Consol Energy, Inc. ) ) Enbridge, Inc. ) ) Hess Corp. ) ) Kodiak Oil & Gas Corp. ) ) Northern Oil and Gas, Inc. ) ) Oasis Petroleum, Inc. ) ) Pioneer Natural Resources Co. ) ) Range Resources Corp. ) ) SM Energy Co. ) ) Spectra Energy Corp. ) ) World Fuel Services Corp. ) ) ) PAPER AND FOREST PRODUCTS — (1.3)% Louisiana-Pacific Corp. ) ) MeadWestvaco Corp. ) ) ) PHARMACEUTICALS — (0.7)% Akorn, Inc. ) ) Valeant Pharmaceuticals International, Inc. ) ) VIVUS, Inc. ) ) ) PROFESSIONAL SERVICES — (0.5)% IHS, Inc. Class A ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (3.4)% Equity Lifestyle Properties, Inc. ) ) HCP, Inc. ) ) National Retail Properties, Inc. ) ) Rayonier, Inc. ) ) Senior Housing Properties Trust ) ) SL Green Realty Corp. ) ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (1.5)% Brookfield Asset Management, Inc. Class A ) ) Brookfield Office Properties, Inc. ) ) Forest City Enterprises, Inc. Class A ) ) St Joe Co. (The) ROAD AND RAIL — (0.8)% Genesee & Wyoming, Inc. Class A ) ) Hertz Global Holdings, Inc. ) ) Ryder System, Inc. ) ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (1.6)% Cavium, Inc. ) ) International Rectifier Corp. ) ) MEMC Electronic Materials, Inc. ) ) Semtech Corp. ) ) ) SOFTWARE — (2.7)% Concur Technologies, Inc. ) ) Informatica Corp. ) ) Salesforce.com, Inc. ) ) Solera Holdings, Inc. ) ) Take-Two Interactive Software, Inc. ) ) ) SPECIALTY RETAIL — (4.3)% Abercrombie & Fitch Co. Class A ) ) AutoNation, Inc. ) ) CarMax, Inc. ) ) JOS A Bank Clothiers, Inc. ) ) Ltd. Brands, Inc. ) ) Signet Jewelers Ltd. ) ) Tiffany & Co. ) ) Urban Outfitters, Inc. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (3.4)% Columbia Sportswear Co. ) ) Deckers Outdoor Corp. ) ) Fossil, Inc. ) ) Gildan Activewear, Inc. ) ) Under Armour, Inc., Class A ) ) VF Corp. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (2.3)% Air Lease Corp. ) ) Fastenal Co. ) ) GATX Corp. ) ) TAL International Group, Inc. ) ) Textainer Group Holdings Ltd. ) ) WW Grainger, Inc. ) ) ) WIRELESS TELECOMMUNICATION SERVICES — (0.8)% Crown Castle International Corp. ) ) NII Holdings, Inc. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (95.7)% (Proceeds $51,781,855) ) OTHER ASSETS AND LIABILITIES(3) — 98.5% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $38,131,193. Non-income producing. Amount relates primarily to deposits with broker for securities sold short. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Domestic Common Stocks — — Foreign Common Stocks — — Total Value of Securities Sold Short — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Gold Fund September 30, 2012 Global Gold - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.3% AUSTRALIA — 0.9% CGA Mining Ltd.(1) Newcrest Mining Ltd. CANADA — 68.4% Agnico-Eagle Mines Ltd. Agnico-Eagle Mines Ltd. New York Shares Alamos Gold, Inc. ATAC Resources Ltd.(1) AuRico Gold, Inc.(1) Aurizon Mines Ltd.(1) B2Gold Corp.(1) Barrick Gold Corp. Belo Sun Mining Corp.(1) Centerra Gold, Inc. Continental Gold Ltd.(1) Detour Gold Corp.(1) Dundee Precious Metals, Inc.(1) Eldorado Gold Corp. First Majestic Silver Corp.(1) Franco-Nevada Corp. GBS Gold International, Inc.(1) GoGold Resources, Inc.(1) Gold Standard Ventures Corp.(1) Goldcorp, Inc. Goldcorp, Inc. New York Shares Golden Star Resources Ltd.(1) IAMGOLD Corp. Kinross Gold Corp. Kinross Gold Corp. New York Shares Kirkland Lake Gold, Inc.(1) Midas Gold Corp.(1) Nevsun Resources Ltd. New Gold, Inc.(1) Osisko Mining Corp.(1) Pan American Silver Corp. Pan American Silver Corp. NASDAQ Shares Premier Gold Mines Ltd.(1) Rubicon Minerals Corp.(1) Sabina Gold & Silver Corp.(1) Sandstorm Gold Ltd.(1) Seabridge Gold, Inc.(1) SEMAFO, Inc. Silver Standard Resources, Inc.(1) Silver Wheaton Corp. Tahoe Resources, Inc.(1) Torex Gold Resources, Inc.(1) Yamana Gold, Inc. Yamana Gold, Inc. New York Shares JERSEY — 4.9% Randgold Resources Ltd. ADR PERU — 3.4% Cia de Minas Buenaventura SA ADR SOUTH AFRICA — 6.0% AngloGold Ashanti Ltd. AngloGold Ashanti Ltd. ADR Gold Fields Ltd. Great Basin Gold Ltd.(1) Harmony Gold Mining Co. Ltd. UNITED KINGDOM — 0.3% Fresnillo plc UNITED STATES — 15.4% Allied Nevada Gold Corp.(1) Coeur d'Alene Mines Corp.(1) Gold Resource Corp. Hecla Mining Co. Newmont Mining Corp. Royal Gold, Inc. TOTAL COMMON STOCKS (Cost $433,454,584) WARRANTS† CANADA† GoGold Resources, Inc.(1) 2 Sandstorm Gold Ltd.(1) TOTAL WARRANTS (Cost $—) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $2,993,114), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $2,932,884) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $1,795,884), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $1,759,736) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $597,948), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $586,578) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,566,175) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $440,020,759) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Domestic Common Stocks — Warrants — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Income & Growth Fund September 30, 2012 Income & Growth - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.5% AEROSPACE AND DEFENSE — 4.5% Boeing Co. (The) General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.7% FedEx Corp. United Parcel Service, Inc., Class B AUTOMOBILES — 0.2% General Motors Co.(1) BEVERAGES — 1.0% Coca-Cola Co. (The) Constellation Brands, Inc., Class A(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.6% Amgen, Inc. Celgene Corp.(1) CHEMICALS — 2.9% CF Industries Holdings, Inc. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 1.7% Bank of Montreal BB&T Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.1% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 1.6% Cisco Systems, Inc. Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 5.4% Apple, Inc. Dell, Inc. Seagate Technology plc Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.4% Chicago Bridge & Iron Co. NV New York Shares CONSUMER FINANCE — 1.2% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.8% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES — 2.9% Bank of America Corp. JPMorgan Chase & Co. NASDAQ OMX Group, Inc. (The) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES — 4.5% AT&T, Inc. BCE, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.5% American Electric Power Co., Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.3% Molex, Inc. Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.7% Helix Energy Solutions Group, Inc.(1) FOOD AND STAPLES RETAILING — 1.6% CVS Caremark Corp. SUPERVALU, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.1% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.6% Becton, Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.5% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.1% Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.8% Garmin Ltd. HOUSEHOLD PRODUCTS — 1.5% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.0% General Electric Co. INSURANCE — 5.8% ACE Ltd. Aflac, Inc. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Assured Guaranty Ltd. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) CNA Financial Corp. Everest Re Group Ltd. Loews Corp. Marsh & McLennan Cos., Inc. Mercury General Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. INTERNET SOFTWARE AND SERVICES — 1.1% Google, Inc., Class A(1) IT SERVICES — 4.8% Accenture plc, Class A Computer Sciences Corp. International Business Machines Corp. SAIC, Inc. MACHINERY — 1.8% Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 2.3% CBS Corp., Class B Comcast Corp., Class A Regal Entertainment Group Class A METALS AND MINING — 0.8% Coeur d'Alene Mines Corp.(1) Teck Resources Ltd. MULTI-UTILITIES — 1.8% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. TECO Energy, Inc. MULTILINE RETAIL — 1.5% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 11.0% Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd. Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.2% Domtar Corp. PERSONAL PRODUCTS† Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 8.5% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. ROAD AND RAIL† Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 5.5% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 3.9% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) PetSmart, Inc. Staples, Inc. TOBACCO — 2.3% Altria Group, Inc. Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $1,166,077,197) TEMPORARY CASH INVESTMENTS — 2.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $17,784,942), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $17,427,057) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $10,671,059), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $10,456,269) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $3,552,981), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $3,485,414) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $39,015,645) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $1,205,092,842) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) S&P 500 E-Mini December 2012 ) Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Core Equity Fund September 30, 2012 International Core Equity - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.9% AUSTRALIA — 9.0% Australia & New Zealand Banking Group Ltd. Bank of Queensland Ltd. BHP Billiton Ltd. Commonwealth Bank of Australia Flight Centre Ltd. Iluka Resources Ltd. Monadelphous Group Ltd. National Australia Bank Ltd. Telstra Corp. Ltd. Westpac Banking Corp. AUSTRIA — 1.0% Oesterreichische Post AG BELGIUM — 0.3% Anheuser-Busch InBev NV DENMARK — 1.3% Novo Nordisk A/S B Shares FINLAND — 1.6% Metso Oyj Nokia Oyj UPM-Kymmene Oyj FRANCE — 8.8% Euler Hermes SA France Telecom SA Plastic Omnium SA Sanofi Total S.A. Valeo SA Vinci SA Vivendi SA GERMANY — 7.4% Allianz SE Aurubis AG BASF SE Bayer AG Deutsche Boerse AG Duerr AG Gildemeister AG Hannover Rueckversicherung AG Kabel Deutschland Holding AG(1) Leoni AG NORMA Group ProSiebenSat.1 Media AG Preference Shares GREECE — 0.2% OPAP SA HONG KONG — 3.1% BOC Hong Kong Holdings Ltd. Hopewell Holdings Ltd. MGM China Holdings Ltd. SJM Holdings Ltd. ISRAEL — 1.2% Delek Group Ltd. Israel Chemicals Ltd. ITALY — 3.2% Enel SpA ENI SpA Mediaset SpA Telecom Italia SpA JAPAN — 20.1% Ajinomoto Co., Inc. Aoyama Trading Co. Ltd. Central Japan Railway Co. Chiyoda Corp. COMSYS Holdings Corp. Daihatsu Motor Co. Ltd. Daiichikosho Co., Ltd. Daito Trust Construction Co. Ltd. East Japan Railway Co. FamilyMart Co. Ltd. Fujitsu Ltd. HIS Co. Ltd. INPEX Corp. 9 Japan Tobacco, Inc. JGC Corp. Kao Corp. KDDI Corp. Kirin Holdings Co. Ltd. Konica Minolta Holdings, Inc. Lawson, Inc. NET One Systems Co. Ltd. Nippon Telegraph & Telephone Corp. NTT Data Corp. 21 NTT DoCoMo, Inc. 11 Otsuka Holdings Co. Ltd. Resona Holdings, Inc. Seven & I Holdings Co. Ltd. Sohgo Security Services Co. Ltd. Suzuken Co. Ltd. Suzuki Motor Corp. Toyoda Gosei Co. Ltd. TS Tech Co. Ltd. MACAU — 0.7% Wynn Macau Ltd. NETHERLANDS — 3.6% CSM Heineken NV Koninklijke Ahold NV Royal Dutch Shell plc B Shares Unilever CVA NEW ZEALAND — 0.7% Telecom Corp. of New Zealand Ltd. NORWAY — 2.3% Statoil ASA STX OSV Holdings Ltd. TGS Nopec Geophysical Co. ASA SPAIN — 3.9% Banco Santander SA(1) Endesa SA Fomento de Construcciones y Contratas SA Mapfre SA Tecnicas Reunidas SA SWEDEN — 2.4% Billerud AB Hennes & Mauritz AB B Shares Intrum Justitia AB Scania AB B Shares SWITZERLAND — 7.8% Helvetia Holding AG Nestle SA Novartis AG OC Oerlikon Corp. AG Roche Holding AG Swiss Life Holding AG Zurich Financial Services AG UNITED KINGDOM — 20.3% Afren plc(1) AstraZeneca plc Berendsen plc BHP Billiton plc BP plc British American Tobacco plc Centrica plc Evraz plc GlaxoSmithKline plc HSBC Holdings plc Legal & General Group plc London Stock Exchange Group plc Marks & Spencer Group plc Micro Focus International plc Mondi plc Next plc Rio Tinto plc Standard Chartered plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $5,533,654) EXCHANGE-TRADED FUNDS — 0.2% iShares MSCI EAFE Index Fund (Cost$8,181) TEMPORARY CASH INVESTMENTS — 0.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $6,423), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $6,293) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $3,854), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $3,776) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,283), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $1,259) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $14,090) TOTAL INVESTMENT SECURITIES — 99.3% (Cost $5,555,925) OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials 22.4% Consumer Discretionary 11.4% Consumer Staples 11.4% Industrials 11.2% Health Care 11.1% Energy 9.2% Materials 8.9% Telecommunication Services 5.3% Information Technology 4.9% Utilities 3.1% Diversified 0.2% Cash and Equivalents* 0.9% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments CVA - Certificaten Van Aandelen EAFE - Europe, Australasia, and Far East MSCI - Morgan Stanley Capital International Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Core Equity Plus Fund September 30, 2012 NT Core Equity Plus - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 129.3% AEROSPACE AND DEFENSE — 4.7% Boeing Co. (The) Huntington Ingalls Industries, Inc.(1)(2) L-3 Communications Holdings, Inc. Northrop Grumman Corp.(1) Textron, Inc.(1) United Technologies Corp.(1) AIR FREIGHT AND LOGISTICS — 2.0% FedEx Corp. United Parcel Service, Inc., Class B(1) AIRLINES — 0.4% Delta Air Lines, Inc.(1)(2) Spirit Airlines, Inc.(2) AUTOMOBILES — 0.1% Thor Industries, Inc. BEVERAGES — 1.5% Coca-Cola Co. (The)(1) Constellation Brands, Inc., Class A(1)(2) Monster Beverage Corp.(2) PepsiCo, Inc.(1) BIOTECHNOLOGY — 2.5% Amgen, Inc.(1) Biogen Idec, Inc.(1)(2) Celgene Corp.(1)(2) Gilead Sciences, Inc.(1)(2) Momenta Pharmaceuticals, Inc.(1)(2) Pharmacyclics, Inc.(2) United Therapeutics Corp.(1)(2) CAPITAL MARKETS — 1.3% Investment Technology Group, Inc.(1)(2) Morgan Stanley SEI Investments Co. CHEMICALS — 5.1% CF Industries Holdings, Inc.(1) Georgia Gulf Corp. LyondellBasell Industries NV, Class A Monsanto Co.(1) NewMarket Corp. PPG Industries, Inc.(1) Valspar Corp. COMMERCIAL BANKS — 1.5% Bank of Montreal(1) BB&T Corp. Wells Fargo & Co.(1) COMMERCIAL SERVICES AND SUPPLIES — 0.9% Mine Safety Appliances Co.(1) Tyco International Ltd.(1) COMMUNICATIONS EQUIPMENT — 3.2% Arris Group, Inc.(1)(2) Brocade Communications Systems, Inc.(1)(2) Cisco Systems, Inc.(1) QUALCOMM, Inc.(1) COMPUTERS AND PERIPHERALS — 5.7% Apple, Inc.(1) EMC Corp.(1)(2) Seagate Technology plc(1) CONSTRUCTION AND ENGINEERING — 0.7% Chicago Bridge & Iron Co. NV New York Shares(1) Granite Construction, Inc. CONSUMER FINANCE — 1.5% American Express Co.(1) Cash America International, Inc.(1) CONTAINERS AND PACKAGING — 0.2% Owens-Illinois, Inc.(2) DIVERSIFIED CONSUMER SERVICES — 0.9% Bridgepoint Education, Inc.(1)(2) Coinstar, Inc.(1)(2) DIVERSIFIED FINANCIAL SERVICES — 4.6% Bank of America Corp.(1) Citigroup, Inc.(1) Interactive Brokers Group, Inc., Class A(1) JPMorgan Chase & Co.(1) NYSE Euronext(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 3.2% AT&T, Inc.(1) Verizon Communications, Inc.(1) Vonage Holdings Corp.(1)(2) ELECTRIC UTILITIES — 0.2% American Electric Power Co., Inc.(1) ELECTRICAL EQUIPMENT — 2.0% Acuity Brands, Inc.(1) Belden, Inc.(1) Brady Corp., Class A(1) EnerSys(2) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.4% Celestica, Inc.(1)(2) Itron, Inc.(1)(2) Molex, Inc.(1) Tech Data Corp.(1)(2) ENERGY EQUIPMENT AND SERVICES — 1.1% Diamond Offshore Drilling, Inc.(1) Helix Energy Solutions Group, Inc.(1)(2) RPC, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.0% CVS Caremark Corp.(1) SUPERVALU, Inc.(1) Wal-Mart Stores, Inc.(1) Whole Foods Market, Inc. FOOD PRODUCTS — 2.6% Archer-Daniels-Midland Co.(1) Campbell Soup Co.(1) ConAgra Foods, Inc.(1) Dean Foods Co.(1)(2) Pilgrim's Pride Corp.(2) Smithfield Foods, Inc.(1)(2) GAS UTILITIES — 0.6% Northwest Natural Gas Co.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 3.8% Boston Scientific Corp.(2) Covidien plc(1) Hill-Rom Holdings, Inc. Intuitive Surgical, Inc.(2) Medtronic, Inc.(1) St. Jude Medical, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.7% Humana, Inc.(1) McKesson Corp.(1) UnitedHealth Group, Inc.(1) WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.5% Ameristar Casinos, Inc.(1) Bally Technologies, Inc.(2) International Game Technology Papa John's International, Inc.(2) Six Flags Entertainment Corp. Yum! Brands, Inc.(1) HOUSEHOLD DURABLES — 1.4% Garmin Ltd.(1) Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 0.7% Procter & Gamble Co. (The)(1) INDUSTRIAL CONGLOMERATES — 2.3% 3M Co.(1) Danaher Corp.(1) General Electric Co.(1) INSURANCE — 6.2% Aflac, Inc.(1) Allied World Assurance Co. Holdings AG(1) Arch Capital Group Ltd.(1)(2) Aspen Insurance Holdings Ltd. Berkshire Hathaway, Inc., Class B(1)(2) CNA Financial Corp.(1) Everest Re Group Ltd. Loews Corp.(1) Marsh & McLennan Cos., Inc.(1) Protective Life Corp.(1) Prudential Financial, Inc.(1) Validus Holdings Ltd.(1) INTERNET SOFTWARE AND SERVICES — 2.9% Ancestry.com, Inc.(1)(2) AOL, Inc.(1)(2) Dice Holdings, Inc.(1)(2) Google, Inc., Class A(1)(2) United Online, Inc.(1) IT SERVICES — 4.1% Accenture plc, Class A(1) Alliance Data Systems Corp.(1)(2) CACI International, Inc., Class A(1)(2) International Business Machines Corp.(1) SAIC, Inc.(1) Unisys Corp.(1)(2) Visa, Inc., Class A(1) LIFE SCIENCES TOOLS AND SERVICES — 1.1% Agilent Technologies, Inc.(1) Life Technologies Corp.(2) MACHINERY — 3.2% Actuant Corp., Class A(1) Cummins, Inc.(1) Ingersoll-Rand plc Parker-Hannifin Corp.(1) Sauer-Danfoss, Inc.(1) WABCO Holdings, Inc.(2) MEDIA — 3.2% Comcast Corp., Class A(1) DISH Network Corp., Class A(1) Regal Entertainment Group Class A(1) Scholastic Corp.(1) Time Warner Cable, Inc. Viacom, Inc., Class B METALS AND MINING — 0.9% Coeur d'Alene Mines Corp.(1)(2) MULTI-UTILITIES — 1.5% Ameren Corp.(1) Consolidated Edison, Inc.(1) Public Service Enterprise Group, Inc.(1) MULTILINE RETAIL — 1.1% Dillard's, Inc., Class A(1) Macy's, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 12.5% Apache Corp. Chevron Corp.(1) ConocoPhillips(1) Energy XXI Bermuda Ltd.(1) Exxon Mobil Corp.(1) Marathon Oil Corp.(1) Marathon Petroleum Corp.(1) Phillips 66 Suncor Energy, Inc.(1) Valero Energy Corp.(1) Western Refining, Inc.(1) PAPER AND FOREST PRODUCTS — 0.8% Buckeye Technologies, Inc. Domtar Corp.(1) PERSONAL PRODUCTS — 0.8% Nu Skin Enterprises, Inc., Class A(1) PHARMACEUTICALS — 8.4% Abbott Laboratories(1) Allergan, Inc. Bristol-Myers Squibb Co.(1) Eli Lilly & Co.(1) Johnson & Johnson(1) Merck & Co., Inc.(1) Pfizer, Inc.(1) ViroPharma, Inc.(1)(2) Warner Chilcott plc Class A PROFESSIONAL SERVICES — 1.5% Corporate Executive Board Co. (The)(1) Dun & Bradstreet Corp. Robert Half International, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% LaSalle Hotel Properties(1) ROAD AND RAIL — 0.4% Union Pacific Corp.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.2% Advanced Micro Devices, Inc.(1)(2) Applied Materials, Inc.(1) Intel Corp.(1) KLA-Tencor Corp.(1) LSI Corp.(1)(2) MKS Instruments, Inc. SOFTWARE — 5.6% Activision Blizzard, Inc.(1) Adobe Systems, Inc.(2) CA, Inc. Cadence Design Systems, Inc.(1)(2) JDA Software Group, Inc.(1)(2) Mentor Graphics Corp.(1)(2) Microsoft Corp.(1) Oracle Corp.(1) Symantec Corp.(1)(2) SPECIALTY RETAIL — 6.1% Advance Auto Parts, Inc. Bed Bath & Beyond, Inc.(2) Best Buy Co., Inc.(1) Buckle, Inc. (The)(1) Foot Locker, Inc.(1) GameStop Corp., Class A(1) Home Depot, Inc. (The)(1) O'Reilly Automotive, Inc.(2) PetSmart, Inc.(1) TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 1.1% Crocs, Inc.(2) Fifth & Pacific Cos., Inc.(1)(2) Iconix Brand Group, Inc.(1)(2) Jones Group, Inc. (The)(1) TRADING COMPANIES AND DISTRIBUTORS — 0.1% Beacon Roofing Supply, Inc.(1)(2) TOTAL COMMON STOCKS (Cost $225,655,633) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $635,060), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $622,281) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $381,039), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $373,370) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $126,869), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $124,456) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,408,107) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 130.0% (Cost $227,063,740) COMMON STOCKS SOLD SHORT — (29.5)% AEROSPACE AND DEFENSE — (0.8)% AAR Corp. ) ) Hexcel Corp. ) ) ) AIR FREIGHT AND LOGISTICS — (0.7)% Atlas Air Worldwide Holdings, Inc. ) ) BIOTECHNOLOGY — (0.4)% Ironwood Pharmaceuticals, Inc. ) ) Theravance, Inc. ) ) ) BUILDING PRODUCTS — (0.2)% Owens Corning ) ) CAPITAL MARKETS — (0.2)% Stifel Financial Corp. ) ) CHEMICALS — (0.1)% Ashland, Inc. ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.2)% Geo Group, Inc. (The) ) ) Interface, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (1.6)% InterDigital, Inc. ) ) Viasat, Inc. ) ) ) CONSTRUCTION AND ENGINEERING — (0.9)% MasTec, Inc. ) ) CONSTRUCTION MATERIALS — (0.1)% Vulcan Materials Co. ) ) DIVERSIFIED CONSUMER SERVICES — (0.5)% Sotheby's ) ) ELECTRICAL EQUIPMENT — (0.6)% GrafTech International Ltd. ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (0.5)% Scansource, Inc. ) ) ENERGY EQUIPMENT AND SERVICES — (1.6)% Atwood Oceanics, Inc. ) ) Lufkin Industries, Inc. ) ) Noble Corp. ) ) SEACOR Holdings, Inc. ) ) ) GAS UTILITIES — (0.2)% ONEOK, Inc. ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (1.1)% DexCom, Inc. ) ) Neogen Corp. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (1.4)% Centene Corp. ) ) HMS Holdings Corp. ) ) Kindred Healthcare, Inc. ) ) WellCare Health Plans, Inc. ) ) ) HOTELS, RESTAURANTS AND LEISURE — (0.5)% MGM Resorts International ) ) HOUSEHOLD DURABLES — (0.2)% Toll Brothers, Inc. ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.7)% NRG Energy, Inc. ) ) INSURANCE — (1.0)% Enstar Group Ltd. ) ) Fairfax Financial Holdings Ltd. ) ) Kemper Corp. ) ) OneBeacon Insurance Group Ltd. Class A ) ) Platinum Underwriters Holdings Ltd. ) ) ) IT SERVICES — (0.8)% Global Payments, Inc. ) ) VeriFone Systems, Inc. ) ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.7)% Covance, Inc. ) ) MACHINERY — (1.2)% Colfax Corp. ) ) SPX Corp. ) ) ) MEDIA — (1.0)% Imax Corp. ) ) Lions Gate Entertainment Corp. ) ) ) METALS AND MINING — (2.2)% AK Steel Holding Corp. ) ) AuRico Gold, Inc. ) ) New Gold, Inc. ) ) North American Palladium Ltd. ) ) Rubicon Minerals Corp. ) ) Silver Standard Resources, Inc. ) ) Thompson Creek Metals Co., Inc. ) ) Titanium Metals Corp. ) ) ) MULTILINE RETAIL — (0.2)% J.C. Penney Co., Inc. ) ) OIL, GAS AND CONSUMABLE FUELS — (3.1)% Approach Resources, Inc. ) ) Berry Petroleum Co. Class A ) ) Bill Barrett Corp. ) ) Kodiak Oil & Gas Corp. ) ) Northern Oil and Gas, Inc. ) ) Range Resources Corp. ) ) SM Energy Co. ) ) World Fuel Services Corp. ) ) ) PAPER AND FOREST PRODUCTS — (0.1)% Louisiana-Pacific Corp. ) ) PHARMACEUTICALS — (0.2)% Akorn, Inc. ) ) VIVUS, Inc. ) ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (0.5)% SL Green Realty Corp. ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (0.5)% Brookfield Office Properties, Inc. ) ) Forest City Enterprises, Inc. Class A ) ) St Joe Co. (The) ROAD AND RAIL — (0.5)% Genesee & Wyoming, Inc. Class A ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (1.0)% International Rectifier Corp. ) ) MEMC Electronic Materials, Inc. ) ) ) SOFTWARE — (0.6)% Informatica Corp. ) ) Take-Two Interactive Software, Inc. ) ) ) SPECIALTY RETAIL — (1.4)% Abercrombie & Fitch Co. Class A ) ) CarMax, Inc. ) ) Signet Jewelers Ltd. ) ) Tiffany & Co. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (0.8)% Gildan Activewear, Inc. ) ) Under Armour, Inc., Class A ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.2)% Air Lease Corp. ) ) Textainer Group Holdings Ltd. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.5)% (Proceeds $57,013,246) ) OTHER ASSETS AND LIABILITIES — (0.5)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $177,972,931. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Domestic Common Stocks — — Foreign Common Stocks — — Total Value of Securities Sold Short — — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Equity Growth Fund September 30, 2012 NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.9% AEROSPACE AND DEFENSE — 4.5% Boeing Co. (The) L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.8% FedEx Corp. United Parcel Service, Inc., Class B AIRLINES — 0.1% Alaska Air Group, Inc.(1) Spirit Airlines, Inc.(1) BEVERAGES — 1.5% Coca-Cola Co. (The) Constellation Brands, Inc., Class A(1) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.4% Amgen, Inc. United Therapeutics Corp.(1) CHEMICALS — 4.3% CF Industries Holdings, Inc. Huntsman Corp. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. Valspar Corp. COMMERCIAL BANKS — 2.0% Bank of Montreal BB&T Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES† Mine Safety Appliances Co. COMMUNICATIONS EQUIPMENT — 1.9% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 6.7% Apple, Inc. EMC Corp.(1) Seagate Technology plc Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.6% Chicago Bridge & Iron Co. NV New York Shares URS Corp. CONSUMER FINANCE — 1.5% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.2% Apollo Group, Inc., Class A(1) Coinstar, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 2.7% Bank of America Corp. Interactive Brokers Group, Inc., Class A JPMorgan Chase & Co. NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES — 4.0% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.1% Cleco Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.3% Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.5% Helix Energy Solutions Group, Inc.(1) FOOD AND STAPLES RETAILING — 2.2% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.0% Archer-Daniels-Midland Co. Campbell Soup Co. Hillshire Brands Co. Smithfield Foods, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 2.1% Medtronic, Inc. St. Jude Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.6% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.2% Bally Technologies, Inc.(1) HOUSEHOLD DURABLES — 1.1% Garmin Ltd. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 2.1% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.9% Danaher Corp. General Electric Co. INSURANCE — 6.0% Aflac, Inc. Allied World Assurance Co. Holdings AG Allstate Corp. (The) Assurant, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Everest Re Group Ltd. Genworth Financial, Inc., Class A(1) Loews Corp. MetLife, Inc. Prudential Financial, Inc. Validus Holdings Ltd. INTERNET AND CATALOG RETAIL† Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 1.5% Google, Inc., Class A(1) IT SERVICES — 3.3% Accenture plc, Class A International Business Machines Corp. LIFE SCIENCES TOOLS AND SERVICES — 1.0% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 1.8% Actuant Corp., Class A Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 2.9% Comcast Corp., Class A DISH Network Corp., Class A Regal Entertainment Group Class A Scholastic Corp. Thomson Reuters Corp. METALS AND MINING — 0.6% Coeur d'Alene Mines Corp.(1) MULTI-UTILITIES — 1.4% Ameren Corp. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 1.2% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 9.5% Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd. Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Valero Energy Corp. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 0.1% Buckeye Technologies, Inc. PERSONAL PRODUCTS — 0.1% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 7.5% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.4% Dun & Bradstreet Corp. Equifax, Inc. ROAD AND RAIL — 1.0% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Applied Materials, Inc. Broadcom Corp., Class A Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 6.0% Activision Blizzard, Inc. Adobe Systems, Inc.(1) CA, Inc. Intuit, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 4.5% Advance Auto Parts, Inc. Buckle, Inc. (The) Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) PetSmart, Inc. TJX Cos., Inc. (The) TOTAL COMMON STOCKS (Cost $464,672,902) TEMPORARY CASH INVESTMENTS — 2.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $5,409,826), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $5,300,965) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $3,245,924), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $3,180,589) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,080,746), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $1,060,194) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $11,867,860) TOTAL INVESTMENT SECURITIES — 102.0% (Cost $476,540,762) OTHER ASSETS AND LIABILITIES — (2.0)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Small Company Fund September 30, 2012 NT Small Company - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 100.6% AEROSPACE AND DEFENSE — 1.0% Alliant Techsystems, Inc. Astronics Corp.(1) Moog, Inc., Class A(1) Taser International, Inc.(1) AIR FREIGHT AND LOGISTICS — 0.8% Forward Air Corp. Park-Ohio Holdings Corp.(1) AIRLINES — 1.2% Alaska Air Group, Inc.(1) Republic Airways Holdings, Inc.(1) Spirit Airlines, Inc.(1) AUTO COMPONENTS — 0.3% Gentherm, Inc.(1) Spartan Motors, Inc. BEVERAGES — 0.2% Coca-Cola Bottling Co. Consolidated BIOTECHNOLOGY — 2.7% Agenus, Inc.(1) BioCryst Pharmaceuticals, Inc.(1) 45 Cubist Pharmaceuticals, Inc.(1) Genomic Health, Inc.(1) Momenta Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Pharmacyclics, Inc.(1) Spectrum Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS — 0.9% Gibraltar Industries, Inc.(1) Patrick Industries, Inc.(1) Trex Co., Inc.(1) CAPITAL MARKETS — 1.8% Calamos Asset Management, Inc., Class A Diamond Hill Investment Group, Inc. Duff & Phelps Corp. Class A Epoch Holding Corp. INTL FCStone, Inc.(1) Investment Technology Group, Inc.(1) KBW, Inc. Manning & Napier, Inc. Pzena Investment Management, Inc., Class A CHEMICALS — 1.2% Flotek Industries, Inc.(1) Georgia Gulf Corp. Minerals Technologies, Inc. Rockwood Holdings, Inc. COMMERCIAL BANKS — 4.2% CapitalSource, Inc. Central Pacific Financial Corp.(1) Citizens Republic Bancorp, Inc.(1) City Holding Co. Columbia Banking System, Inc. CVB Financial Corp. F.N.B. Corp. First Financial Bancorp. Home Bancshares, Inc. MB Financial, Inc. Old National Bancorp PacWest Bancorp Peoples Bancorp, Inc. Sterling Financial Corp. Westamerica Bancorp. Wilshire Bancorp, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 2.6% Deluxe Corp. Herman Miller, Inc. Intersections, Inc. Kimball International, Inc. Class B Quad/Graphics, Inc. Standard Parking Corp.(1) Steelcase, Inc., Class A Tetra Tech, Inc.(1) TRC Cos., Inc.(1) US Ecology, Inc. COMMUNICATIONS EQUIPMENT — 2.7% Arris Group, Inc.(1) Brocade Communications Systems, Inc.(1) CalAmp Corp.(1) Calix, Inc.(1) Ciena Corp.(1) Comtech Telecommunications Corp. Globecomm Systems, Inc.(1) Ixia(1) Loral Space & Communications, Inc. Tessco Technologies, Inc. COMPUTERS AND PERIPHERALS — 0.9% Electronics for Imaging, Inc.(1) QLogic Corp.(1) Synaptics, Inc.(1) Xyratex Ltd. CONSTRUCTION AND ENGINEERING — 0.6% Argan, Inc. Granite Construction, Inc. Michael Baker Corp.(1) CONSTRUCTION MATERIALS — 0.6% Headwaters, Inc.(1) United States Lime & Minerals, Inc.(1) CONSUMER FINANCE — 2.2% Cash America International, Inc. DFC Global Corp.(1) Netspend Holdings, Inc.(1) World Acceptance Corp.(1) CONTAINERS AND PACKAGING — 0.6% AEP Industries, Inc.(1) Boise, Inc. Myers Industries, Inc. DISTRIBUTORS — 0.1% Core-Mark Holding Co., Inc. DIVERSIFIED CONSUMER SERVICES — 1.2% Bridgepoint Education, Inc.(1) Coinstar, Inc.(1) Grand Canyon Education, Inc.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 0.4% Interactive Brokers Group, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 1.0% Atlantic Tele-Network, Inc. IDT Corp., Class B magicJack VocalTec Ltd.(1) Premiere Global Services, Inc.(1) Vonage Holdings Corp.(1) ELECTRIC UTILITIES — 0.6% MGE Energy, Inc. Portland General Electric Co. ELECTRICAL EQUIPMENT — 1.4% Acuity Brands, Inc. Belden, Inc. EnerSys(1) LSI Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 3.3% Agilysys, Inc.(1) Electro Scientific Industries, Inc. FEI Co. Itron, Inc.(1) Littelfuse, Inc. MTS Systems Corp. Newport Corp.(1) Plexus Corp.(1) Sanmina-SCI Corp.(1) SYNNEX Corp.(1) Tech Data Corp.(1) Zygo Corp.(1) ENERGY EQUIPMENT AND SERVICES — 2.1% Basic Energy Services, Inc.(1) Dawson Geophysical Co.(1) Helix Energy Solutions Group, Inc.(1) Natural Gas Services Group, Inc.(1) Parker Drilling Co.(1) TGC Industries, Inc.(1) Willbros Group, Inc.(1) FOOD AND STAPLES RETAILING — 0.3% Spartan Stores, Inc. FOOD PRODUCTS — 1.3% Cal-Maine Foods, Inc. Darling International, Inc.(1) Dean Foods Co.(1) Omega Protein Corp.(1) GAS UTILITIES — 0.6% Northwest Natural Gas Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.2% ABIOMED, Inc.(1) Align Technology, Inc.(1) Analogic Corp. CONMED Corp. Cyberonics, Inc.(1) Cynosure, Inc., Class A(1) Greatbatch, Inc.(1) Hill-Rom Holdings, Inc. ICU Medical, Inc.(1) Invacare Corp. Orthofix International NV(1) RTI Biologics, Inc.(1) Thoratec Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.1% Amsurg Corp.(1) Chemed Corp. Providence Service Corp. (The)(1) Select Medical Holdings Corp.(1) Team Health Holdings, Inc.(1) Triple-S Management Corp. Class B(1) HEALTH CARE TECHNOLOGY — 0.3% HealthStream, Inc.(1) MedAssets, Inc.(1) Omnicell, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 3.4% Ameristar Casinos, Inc. Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Interval Leisure Group, Inc. Isle of Capri Casinos, Inc.(1) Jamba, Inc.(1) Multimedia Games Holding Co., Inc.(1) Papa John's International, Inc.(1) Red Robin Gourmet Burgers, Inc.(1) Ruth's Hospitality Group, Inc.(1) Shuffle Master, Inc.(1) Sonic Corp.(1) Town Sports International Holdings, Inc.(1) HOUSEHOLD DURABLES — 0.8% CSS Industries, Inc. NACCO Industries, Inc., Class A Zagg, Inc.(1) INDUSTRIAL CONGLOMERATES — 0.4% Standex International Corp. INSURANCE — 5.1% Allied World Assurance Co. Holdings AG Alterra Capital Holdings Ltd. American Safety Insurance Holdings Ltd.(1) AMERISAFE, Inc.(1) Aspen Insurance Holdings Ltd. FBL Financial Group, Inc., Class A Hanover Insurance Group, Inc. (The) Homeowners Choice, Inc. Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. Montpelier Re Holdings Ltd. National Financial Partners Corp.(1) Protective Life Corp. Stewart Information Services Corp. Symetra Financial Corp. United Fire Group, Inc. Universal Insurance Holdings, Inc. INTERNET AND CATALOG RETAIL — 0.3% Orbitz Worldwide, Inc.(1) PetMed Express, Inc. INTERNET SOFTWARE AND SERVICES — 3.1% Ancestry.com, Inc.(1) Blucora, Inc.(1) Constant Contact, Inc.(1) Demand Media, Inc.(1) Dice Holdings, Inc.(1) Digital River, Inc.(1) IAC/InterActiveCorp j2 Global, Inc. Travelzoo, Inc.(1) United Online, Inc. XO Group, Inc.(1) IT SERVICES — 2.4% Acxiom Corp.(1) CACI International, Inc., Class A(1) CSG Systems International, Inc.(1) Dynamics Research Corp.(1) Global Cash Access Holdings, Inc.(1) MoneyGram International, Inc.(1) TNS, Inc.(1) Unisys Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 2.4% Arctic Cat, Inc.(1) LeapFrog Enterprises, Inc.(1) Polaris Industries, Inc. Smith & Wesson Holding Corp.(1) Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.4% Cambrex Corp.(1) Charles River Laboratories International, Inc.(1) PAREXEL International Corp.(1) MACHINERY — 3.0% Actuant Corp., Class A Albany International Corp., Class A Ampco-Pittsburgh Corp. Briggs & Stratton Corp. FreightCar America, Inc. Kadant, Inc.(1) L.B. Foster Co., Class A Lydall, Inc.(1) Miller Industries, Inc. Sauer-Danfoss, Inc. Sun Hydraulics Corp. WABCO Holdings, Inc.(1) Wabtec Corp. MEDIA — 1.7% Arbitron, Inc. Carmike Cinemas, Inc.(1) E.W. Scripps Co. (The), Class A(1) Journal Communications, Inc., Class A(1) Nexstar Broadcasting Group, Inc. Class A(1) Saga Communications, Inc. Class A(1) Scholastic Corp. METALS AND MINING — 1.4% Aurizon Mines Ltd.(1) Coeur d'Alene Mines Corp.(1) Handy & Harman Ltd.(1) Nevsun Resources Ltd. MULTILINE RETAIL — 0.3% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 4.4% Adams Resources & Energy, Inc. Alon USA Energy, Inc. Contango Oil & Gas Co.(1) Delek US Holdings, Inc. Energy XXI Bermuda Ltd. EPL Oil & Gas, Inc.(1) Knightsbridge Tankers Ltd. REX American Resources Corp.(1) Tesoro Corp. Vaalco Energy, Inc.(1) Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.4% Buckeye Technologies, Inc. Neenah Paper, Inc. P.H. Glatfelter Co. PERSONAL PRODUCTS — 1.1% Medifast, Inc.(1) USANA Health Sciences, Inc.(1) PHARMACEUTICALS — 1.9% Auxilium Pharmaceuticals, Inc.(1) BioDelivery Sciences International, Inc.(1) Hi-Tech Pharmacal Co., Inc.(1) Pozen, Inc.(1) Questcor Pharmaceuticals, Inc.(1) ViroPharma, Inc.(1) PROFESSIONAL SERVICES — 2.2% Acacia Research - Acacia Technologies(1) Barrett Business Services, Inc. Corporate Executive Board Co. (The) Exponent, Inc.(1) Kforce, Inc.(1) Navigant Consulting, Inc.(1) RPX Corp.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 5.2% Apollo Commercial Real Estate Finance, Inc. CBL & Associates Properties, Inc. Coresite Realty Corp. Entertainment Properties Trust Extra Space Storage, Inc. FelCor Lodging Trust, Inc.(1) First Industrial Realty Trust, Inc.(1) LaSalle Hotel Properties LTC Properties, Inc. Mission West Properties, Inc. Post Properties, Inc. RLJ Lodging Trust Select Income REIT Sovran Self Storage, Inc. Strategic Hotels & Resorts, Inc.(1) REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% Zillow, Inc.(1) ROAD AND RAIL — 0.8% Arkansas Best Corp. Celadon Group, Inc. Marten Transport Ltd. Swift Transportation Co.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.7% Advanced Energy Industries, Inc.(1) Entegris, Inc.(1) Exar Corp.(1) Kulicke & Soffa Industries, Inc.(1) LSI Corp.(1) Micrel, Inc. MKS Instruments, Inc. Monolithic Power Systems, Inc.(1) Photronics, Inc.(1) PMC - Sierra, Inc.(1) Power Integrations, Inc. STR Holdings, Inc.(1) Tessera Technologies, Inc. SOFTWARE — 4.5% Aspen Technology, Inc.(1) Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) Fair Isaac Corp. Guidance Software, Inc.(1) JDA Software Group, Inc.(1) Manhattan Associates, Inc.(1) Mentor Graphics Corp.(1) Monotype Imaging Holdings, Inc. NetScout Systems, Inc.(1) QAD, Inc., Class A(1) TeleNav, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL — 3.7% ANN, Inc.(1) Brown Shoe Co., Inc. Buckle, Inc. (The) Express, Inc.(1) Francesca's Holdings Corp.(1) GameStop Corp., Class A Genesco, Inc.(1) Hibbett Sports, Inc.(1) Hot Topic, Inc. Vitamin Shoppe, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 2.1% Crocs, Inc.(1) Fifth & Pacific Cos., Inc.(1) Iconix Brand Group, Inc.(1) Jones Group, Inc. (The) Movado Group, Inc. RG Barry Corp. THRIFTS AND MORTGAGE FINANCE — 0.1% HomeStreet, Inc.(1) Walker & Dunlop, Inc.(1) TRADING COMPANIES AND DISTRIBUTORS — 0.3% Beacon Roofing Supply, Inc.(1) WATER UTILITIES — 0.5% American States Water Co. WIRELESS TELECOMMUNICATION SERVICES — 0.1% Boingo Wireless, Inc.(1) USA Mobility, Inc. TOTAL COMMON STOCKS (Cost $160,358,561) TEMPORARY CASH INVESTMENTS — 2.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $1,653,931), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $1,620,649) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $992,367), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $972,392) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $330,413), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $324,130) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,628,327) TOTAL INVESTMENT SECURITIES — 102.6% (Cost $163,986,888) OTHER ASSETS AND LIABILITIES — (2.6)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Company Fund September 30, 2012 Small Company - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.1% AEROSPACE AND DEFENSE — 0.9% Alliant Techsystems, Inc. Astronics Corp.(1) Moog, Inc., Class A(1) Taser International, Inc.(1) AIR FREIGHT AND LOGISTICS — 0.8% Forward Air Corp. Park-Ohio Holdings Corp.(1) AIRLINES — 1.1% Alaska Air Group, Inc.(1) Republic Airways Holdings, Inc.(1) Spirit Airlines, Inc.(1) AUTO COMPONENTS — 0.3% Gentherm, Inc.(1) Spartan Motors, Inc. BEVERAGES — 0.2% Coca-Cola Bottling Co. Consolidated BIOTECHNOLOGY — 2.7% Agenus, Inc.(1) BioCryst Pharmaceuticals, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Genomic Health, Inc.(1) Momenta Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Pharmacyclics, Inc.(1) Spectrum Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS — 0.9% Gibraltar Industries, Inc.(1) Patrick Industries, Inc.(1) Trex Co., Inc.(1) CAPITAL MARKETS — 1.8% Calamos Asset Management, Inc., Class A Diamond Hill Investment Group, Inc. Duff & Phelps Corp. Class A Epoch Holding Corp. INTL FCStone, Inc.(1) Investment Technology Group, Inc.(1) KBW, Inc. Manning & Napier, Inc. Pzena Investment Management, Inc., Class A CHEMICALS — 1.2% Flotek Industries, Inc.(1) Georgia Gulf Corp. Minerals Technologies, Inc. Rockwood Holdings, Inc. COMMERCIAL BANKS — 4.0% CapitalSource, Inc. Central Pacific Financial Corp.(1) Citizens Republic Bancorp, Inc.(1) City Holding Co. Columbia Banking System, Inc. CVB Financial Corp. F.N.B. Corp. First Financial Bancorp Home Bancshares, Inc. MB Financial, Inc. Old National Bancorp. PacWest Bancorp. Peoples Bancorp, Inc. Sterling Financial Corp. Westamerica Bancorp. Wilshire Bancorp, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 2.5% Deluxe Corp. Herman Miller, Inc. Intersections, Inc. Kimball International, Inc. Class B Quad/Graphics, Inc. Standard Parking Corp.(1) Steelcase, Inc., Class A Tetra Tech, Inc.(1) TRC Cos., Inc.(1) US Ecology, Inc. COMMUNICATIONS EQUIPMENT — 2.7% Arris Group, Inc.(1) Brocade Communications Systems, Inc.(1) CalAmp Corp.(1) Calix, Inc.(1) Ciena Corp.(1) Comtech Telecommunications Corp. Globecomm Systems, Inc.(1) Ixia(1) Loral Space & Communications, Inc. Tessco Technologies, Inc. COMPUTERS AND PERIPHERALS — 0.9% Electronics for Imaging, Inc.(1) QLogic Corp.(1) Synaptics, Inc.(1) Xyratex Ltd. CONSTRUCTION AND ENGINEERING — 0.6% Argan, Inc. Granite Construction, Inc. Michael Baker Corp.(1) CONSTRUCTION MATERIALS — 0.5% Headwaters, Inc.(1) United States Lime & Minerals, Inc.(1) CONSUMER FINANCE — 2.1% Cash America International, Inc. DFC Global Corp.(1) Netspend Holdings, Inc.(1) World Acceptance Corp.(1) CONTAINERS AND PACKAGING — 0.6% AEP Industries, Inc.(1) Boise, Inc. Myers Industries, Inc. DISTRIBUTORS — 0.1% Core-Mark Holding Co., Inc. DIVERSIFIED CONSUMER SERVICES — 1.2% Bridgepoint Education, Inc.(1) Coinstar, Inc.(1) Grand Canyon Education, Inc.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 0.4% Interactive Brokers Group, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 1.0% Atlantic Tele-Network, Inc. IDT Corp., Class B magicJack VocalTec Ltd.(1) Premiere Global Services, Inc.(1) Vonage Holdings Corp.(1) ELECTRIC UTILITIES — 0.4% MGE Energy, Inc. Portland General Electric Co. ELECTRICAL EQUIPMENT — 1.3% Acuity Brands, Inc. Belden, Inc. EnerSys(1) LSI Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 3.3% Agilysys, Inc.(1) Electro Scientific Industries, Inc. FEI Co. Itron, Inc.(1) Littelfuse, Inc. MTS Systems Corp. Newport Corp.(1) Plexus Corp.(1) Sanmina-SCI Corp.(1) SYNNEX Corp.(1) Tech Data Corp.(1) Zygo Corp.(1) ENERGY EQUIPMENT AND SERVICES — 2.1% Basic Energy Services, Inc.(1) Dawson Geophysical Co.(1) Helix Energy Solutions Group, Inc.(1) Natural Gas Services Group, Inc.(1) Parker Drilling Co.(1) TGC Industries, Inc.(1) Willbros Group, Inc.(1) FOOD AND STAPLES RETAILING — 0.2% Spartan Stores, Inc. FOOD PRODUCTS — 1.2% Cal-Maine Foods, Inc. Darling International, Inc.(1) Dean Foods Co.(1) Omega Protein Corp.(1) GAS UTILITIES — 0.6% Northwest Natural Gas Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.1% ABIOMED, Inc.(1) Align Technology, Inc.(1) Analogic Corp. CONMED Corp. Cyberonics, Inc.(1) Cynosure, Inc., Class A(1) Greatbatch, Inc.(1) Hill-Rom Holdings, Inc. ICU Medical, Inc.(1) Invacare Corp. Orthofix International NV(1) RTI Biologics, Inc.(1) Thoratec Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.1% Amsurg Corp.(1) Chemed Corp. Providence Service Corp. (The)(1) Select Medical Holdings Corp.(1) Team Health Holdings, Inc.(1) Triple-S Management Corp. Class B(1) HEALTH CARE TECHNOLOGY — 0.3% HealthStream, Inc.(1) MedAssets, Inc.(1) Omnicell, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 3.3% Ameristar Casinos, Inc. Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Interval Leisure Group, Inc. Isle of Capri Casinos, Inc.(1) Jamba, Inc.(1) Multimedia Games Holding Co., Inc.(1) Papa John's International, Inc.(1) Red Robin Gourmet Burgers, Inc.(1) Ruth's Hospitality Group, Inc.(1) Shuffle Master, Inc.(1) Sonic Corp.(1) Town Sports International Holdings, Inc.(1) HOUSEHOLD DURABLES — 0.7% CSS Industries, Inc. NACCO Industries, Inc., Class A Zagg, Inc.(1) INDUSTRIAL CONGLOMERATES — 0.4% Standex International Corp. INSURANCE — 4.9% Allied World Assurance Co. Holdings AG Alterra Capital Holdings Ltd. American Safety Insurance Holdings Ltd.(1) AMERISAFE, Inc.(1) Aspen Insurance Holdings Ltd. FBL Financial Group, Inc., Class A Hanover Insurance Group, Inc. (The) Homeowners Choice, Inc. Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. Montpelier Re Holdings Ltd. National Financial Partners Corp.(1) Protective Life Corp. Stewart Information Services Corp. Symetra Financial Corp. United Fire Group, Inc. Universal Insurance Holdings, Inc. INTERNET AND CATALOG RETAIL — 0.3% Orbitz Worldwide, Inc.(1) PetMed Express, Inc. INTERNET SOFTWARE AND SERVICES — 3.1% Ancestry.com, Inc.(1) Blucora, Inc.(1) Constant Contact, Inc.(1) Demand Media, Inc.(1) Dice Holdings, Inc.(1) Digital River, Inc.(1) IAC/InterActiveCorp j2 Global, Inc. Travelzoo, Inc.(1) United Online, Inc. XO Group, Inc.(1) IT SERVICES — 2.4% Acxiom Corp.(1) CACI International, Inc., Class A(1) CSG Systems International, Inc.(1) Dynamics Research Corp.(1) Global Cash Access Holdings, Inc.(1) MoneyGram International, Inc.(1) TNS, Inc.(1) Unisys Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 2.4% Arctic Cat, Inc.(1) LeapFrog Enterprises, Inc.(1) Polaris Industries, Inc. Smith & Wesson Holding Corp.(1) Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.4% Cambrex Corp.(1) Charles River Laboratories International, Inc.(1) PAREXEL International Corp.(1) MACHINERY — 3.1% Actuant Corp., Class A Albany International Corp., Class A Ampco-Pittsburgh Corp. Briggs & Stratton Corp. FreightCar America, Inc. Kadant, Inc.(1) L.B. Foster Co., Class A Lydall, Inc.(1) Miller Industries, Inc. Sauer-Danfoss, Inc. Sun Hydraulics Corp. WABCO Holdings, Inc.(1) Wabtec Corp. MEDIA — 1.7% Arbitron, Inc. Carmike Cinemas, Inc.(1) E.W. Scripps Co. (The), Class A(1) Journal Communications, Inc., Class A(1) Nexstar Broadcasting Group, Inc. Class A(1) Saga Communications, Inc. Class A(1) Scholastic Corp. METALS AND MINING — 1.4% Aurizon Mines Ltd.(1) Coeur d'Alene Mines Corp.(1) Handy & Harman Ltd.(1) Nevsun Resources Ltd. MULTILINE RETAIL — 0.3% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 4.3% Adams Resources & Energy, Inc. Alon USA Energy, Inc. Contango Oil & Gas Co.(1) Delek US Holdings, Inc. Energy XXI Bermuda Ltd. EPL Oil & Gas, Inc.(1) Knightsbridge Tankers Ltd. REX American Resources Corp.(1) Tesoro Corp. Vaalco Energy, Inc.(1) Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.4% Buckeye Technologies, Inc. Neenah Paper, Inc. P.H. Glatfelter Co. PERSONAL PRODUCTS — 1.0% Medifast, Inc.(1) USANA Health Sciences, Inc.(1) PHARMACEUTICALS — 1.9% Auxilium Pharmaceuticals, Inc.(1) BioDelivery Sciences International, Inc.(1) Hi-Tech Pharmacal Co., Inc.(1) Pozen, Inc.(1) Questcor Pharmaceuticals, Inc.(1) ViroPharma, Inc.(1) PROFESSIONAL SERVICES — 2.1% Acacia Research - Acacia Technologies(1) Barrett Business Services, Inc. Corporate Executive Board Co. (The) Exponent, Inc.(1) Kforce, Inc.(1) Navigant Consulting, Inc.(1) RPX Corp.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 5.2% Apollo Commercial Real Estate Finance, Inc. CBL & Associates Properties, Inc. Coresite Realty Corp. Entertainment Properties Trust Extra Space Storage, Inc. FelCor Lodging Trust, Inc.(1) First Industrial Realty Trust, Inc.(1) LaSalle Hotel Properties LTC Properties, Inc. Mission West Properties, Inc. Post Properties, Inc. RLJ Lodging Trust Select Income REIT Sovran Self Storage, Inc. Strategic Hotels & Resorts, Inc.(1) REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% Zillow, Inc.(1) ROAD AND RAIL — 0.8% Arkansas Best Corp. Celadon Group, Inc. Marten Transport Ltd. Swift Transportation Co.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.7% Advanced Energy Industries, Inc.(1) Entegris, Inc.(1) Exar Corp.(1) Kulicke & Soffa Industries, Inc.(1) LSI Corp.(1) Micrel, Inc. MKS Instruments, Inc. Monolithic Power Systems, Inc.(1) Photronics, Inc.(1) PMC - Sierra, Inc.(1) Power Integrations, Inc. STR Holdings, Inc.(1) Tessera Technologies, Inc. SOFTWARE — 4.4% Aspen Technology, Inc.(1) Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) Fair Isaac Corp. Guidance Software, Inc.(1) JDA Software Group, Inc.(1) Manhattan Associates, Inc.(1) Mentor Graphics Corp.(1) Monotype Imaging Holdings, Inc. NetScout Systems, Inc.(1) QAD, Inc., Class A(1) TeleNav, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL — 3.6% ANN, Inc.(1) Brown Shoe Co., Inc. Buckle, Inc. (The) Express, Inc.(1) Francesca's Holdings Corp.(1) GameStop Corp., Class A Genesco, Inc.(1) Hibbett Sports, Inc.(1) Hot Topic, Inc. Vitamin Shoppe, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 2.1% Crocs, Inc.(1) Fifth & Pacific Cos., Inc.(1) Iconix Brand Group, Inc.(1) Jones Group, Inc. (The) Movado Group, Inc. RG Barry Corp. THRIFTS AND MORTGAGE FINANCE — 0.1% HomeStreet, Inc.(1) Walker & Dunlop, Inc.(1) TOBACCO — 0.6% Universal Corp. TRADING COMPANIES AND DISTRIBUTORS — 0.3% Beacon Roofing Supply, Inc.(1) WATER UTILITIES — 0.5% American States Water Co. WIRELESS TELECOMMUNICATION SERVICES — 0.1% Boingo Wireless, Inc.(1) USA Mobility, Inc. TOTAL COMMON STOCKS (Cost $221,896,946) TEMPORARY CASH INVESTMENTS — 0.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $465,392), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $456,027) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $279,237), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $273,617) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $92,973), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $91,205) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,020,958) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $222,917,904) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Strategic Inflation Opportunities Fund September 30, 2012 Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) U.S. TREASURY SECURITIES— 37.8% U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/14 U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15 U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15(1) U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/16 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16 U.S. Treasury Inflation Indexed Notes, 2.50%, 7/15/16 U.S. Treasury Inflation Indexed Notes, 2.375%, 1/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/17 U.S. Treasury Inflation Indexed Notes, 2.625%, 7/15/17 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/18 TOTAL U.S. TREASURY SECURITIES (Cost $43,702,029) COMMON STOCKS — 17.0% CHEMICALS — 0.4% Agrium, Inc. Monsanto Co. Mosaic Co. (The) Potash Corp. of Saskatchewan, Inc. ENERGY EQUIPMENT AND SERVICES — 2.1% Baker Hughes, Inc. Diamond Offshore Drilling, Inc. Ensco plc Class A Halliburton Co. Nabors Industries Ltd.(2) National Oilwell Varco, Inc. Noble Corp. Oceaneering International, Inc. Patterson-UTI Energy, Inc. Rowan Cos. plc(2) Schlumberger Ltd. Tidewater, Inc. Weatherford International Ltd.(2) HOTELS, RESTAURANTS AND LEISURE — 0.3% Las Vegas Sands Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.2% Lennar Corp., Class A M/I Homes, Inc.(2) PulteGroup, Inc.(2) Standard Pacific Corp.(2) METALS AND MINING — 2.3% Allied Nevada Gold Corp.(2) B2Gold Corp.(2) Barrick Gold Corp. BHP Billiton Ltd. ADR Detour Gold Corp.(2) Franco-Nevada Corp. Freeport-McMoRan Copper & Gold, Inc. GoGold Resources, Inc.(2) Goldcorp, Inc. New York Shares Kinross Gold Corp. New York Shares New Gold, Inc.(2) Newmont Mining Corp. Osisko Mining Corp.(2) Royal Gold, Inc. Sandstorm Gold Ltd.(2) Silver Wheaton Corp. SunCoke Energy, Inc.(2) Tahoe Resources, Inc.(2) Teck Resources Ltd. Torex Gold Resources, Inc.(2) Yamana Gold, Inc. New York Shares OIL, GAS AND CONSUMABLE FUELS — 7.1% Alpha Natural Resources, Inc.(2) Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. Cobalt International Energy, Inc.(2) ConocoPhillips Continental Resources, Inc.(2) Denbury Resources, Inc.(2) Devon Energy Corp. Encana Corp. Energy Transfer Equity LP EOG Resources, Inc. Exxon Mobil Corp. Forest Oil Corp.(2) Hess Corp. Marathon Oil Corp. Marathon Petroleum Corp. Newfield Exploration Co.(2) Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66 Pinecrest Energy, Inc.(2) Pioneer Natural Resources Co. Plains Exploration & Production Co.(2) Range Resources Corp. Renegade Petroleum Ltd.(2) Southwestern Energy Co.(2) Spectra Energy Corp. Suncor Energy, Inc. Sunoco, Inc. Talisman Energy, Inc., New York shares TransCanada Corp. Valero Energy Corp. Whiting Petroleum Corp.(2) Williams Cos., Inc. (The) WPX Energy, Inc.(2) PAPER AND FOREST PRODUCTS† Domtar Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.8% Advance Residence Investment Corp. 16 Apartment Investment & Management Co., Class A Beni Stabili SpA Boardwalk Real Estate Investment Trust Boston Properties, Inc. Brandywine Realty Trust Camden Property Trust Capital Property Fund Charter Hall Group DCT Industrial Trust, Inc. DDR Corp. Derwent London plc Extra Space Storage, Inc. Gecina SA General Growth Properties, Inc. Goodman Group GPT Group Great Portland Estates plc Hammerson plc Japan Real Estate Investment Corp. 5 Japan Retail Fund Investment Corp. 30 Kilroy Realty Corp. Klepierre Land Securities Group plc Mirvac Group Newcastle Investment Corp. Nippon Building Fund, Inc. 5 ProLogis, Inc. Simon Property Group, Inc. STAG Industrial, Inc. Taubman Centers, Inc. Unibail-Rodamco SE United Urban Investment Corp. 29 Westfield Group Weyerhaeuser Co. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.7% Asian Property Development PCL Ayala Land, Inc. BR Malls Participacoes SA Brookfield Asset Management, Inc. Class A CapitaLand Ltd. Cheung Kong Holdings Ltd. China Overseas Grand Oceans Group Ltd. China Overseas Land & Investment Ltd. Daito Trust Construction Co. Ltd. Daiwa House Industry Co. Ltd. DLF Ltd. Fabege AB Filinvest Land, Inc. Global Logistic Properties Ltd. Growthpoint Properties Ltd. Henderson Land Development Co. Ltd. Iguatemi Empresa de Shopping Centers SA Jones Lang LaSalle, Inc. Keppel Land Ltd. Longfor Properties Co. Ltd. Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. New World Development Co. Ltd. Prestige Estates Projects Ltd. Prince Housing & Development Corp. PT Ciputra Development Tbk PT Lippo Karawaci Tbk PT Summarecon Agung Tbk Quality Houses PCL Ruentex Development Co. Ltd. Shimao Property Holdings Ltd. SM Prime Holdings, Inc. Sobha Developers Ltd. Sumitomo Realty & Development Co. Ltd. Sun Hung Kai Properties Ltd. Wharf Holdings Ltd. Wheelock & Co. Ltd. TRADING COMPANIES AND DISTRIBUTORS — 0.1% Noble Group Ltd. TOTAL COMMON STOCKS (Cost $19,111,717) COMMODITY ETFs — 14.6% iShares S&P GSCI Commodity Indexed Trust(2) PowerShares DB Commodity Index Tracking Fund(2) SPDR Gold Shares(2) Sprott Physical Gold Trust(2) TOTAL COMMODITY ETFs (Cost $16,440,729) COMMERCIAL PAPER(3) — 14.5% Charta LLC, 0.32%, 11/5/12(4) City of Austin, 0.19%, 10/3/12 CRC Funding LLC, 0.30%, 11/1/12(4) Jupiter Sec Co. LLC, 0.21%, 12/5/12(4) Legacy Capital LLC, 0.09%, 10/10/12(4) Lexington Parker Capital, 0.09%, 10/10/12(4) Old Line Funding LLC, 0.10%, 11/26/12(4) Proctor and Gamble Co., 0.25%, 12/12/12(4) Toyota Motor Credit Corp., 0.05%, 10/16/12 TOTAL COMMERCIAL PAPER (Cost $17,098,811) CORPORATE BONDS — 2.5% AUTO COMPONENTS — 0.1% Visteon Corp., 6.75%, 4/15/19 AUTOMOBILES — 0.1% Ford Motor Credit Co. LLC, 5.625%, 9/15/15 Ford Motor Credit Co. LLC, 5.00%, 5/15/18 BEVERAGES† Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 CHEMICALS† CF Industries, Inc., 6.875%, 5/1/18 COMMERCIAL BANKS† Capital One Financial Corp., 2.125%, 7/15/14 COMMUNICATIONS EQUIPMENT — 0.1% SBA Communications Corp., 5.625%, 10/1/19(4) CONSUMER FINANCE — 0.1% CIT Group, Inc., 4.75%, 2/15/15(4) Credit Suisse (New York), 5.50%, 5/1/14 CONTAINERS AND PACKAGING — 0.1% Ardagh Packaging Finance plc, 7.375%, 10/15/17(4) Ball Corp., 7.125%, 9/1/16 DIVERSIFIED FINANCIAL SERVICES — 0.2% Ally Financial, Inc., 8.30%, 2/12/15 Citigroup, Inc., 6.00%, 12/13/13 Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16 Morgan Stanley, 5.625%, 9/23/19 UBS AG (Stamford Branch), 2.25%, 8/12/13 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.1% Cincinnati Bell, Inc., 8.25%, 10/15/17 Frontier Communications Corp., 6.25%, 1/15/13 Windstream Corp., 7.875%, 11/1/17 ELECTRIC UTILITIES — 0.1% AES Corp. (The), 9.75%, 4/15/16 FOOD PRODUCTS† Tyson Foods, Inc., 6.85%, 4/1/16 HEALTH CARE PROVIDERS AND SERVICES — 0.1% DaVita, Inc., 6.375%, 11/1/18 Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/19(4) Universal Health Services, Inc., 7.125%, 6/30/16 HOTELS, RESTAURANTS AND LEISURE† Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp., 7.875%, 11/1/17 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22(4) INSURANCE — 0.1% International Lease Finance Corp., 4.875%, 4/1/15 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 International Business Machines Corp., 1.95%, 7/22/16 MEDIA — 0.2% CCO Holdings LLC/CCO Holdings Capital Corp., 7.25%, 10/30/17 DISH DBS Corp., 7.00%, 10/1/13 Sirius XM Radio, Inc., 8.75%, 4/1/15(4) METALS AND MINING† Barrick Gold Corp., 2.90%, 5/30/16 MULTI-UTILITIES — 0.2% Calpine Construction Finance Co. LP/CCFC Finance Corp., 8.00%, 6/1/16(4) Calpine Corp., 7.25%, 10/15/17(4) CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 DTE Energy Co., VRN, 1.12%, 12/3/12 OIL, GAS AND CONSUMABLE FUELS — 0.2% Alpha Natural Resources, Inc., 6.00%, 6/1/19 Anadarko Petroleum Corp., 5.95%, 9/15/16 Newfield Exploration Co., 6.875%, 2/1/20 Peabody Energy Corp., 7.375%, 11/1/16 Peabody Energy Corp., 6.50%, 9/15/20 QEP Resources, Inc., 5.25%, 5/1/23 PAPER AND FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 8.25%, 5/1/16(4) PERSONAL PRODUCTS† Procter & Gamble Co. (The), 0.70%, 8/15/14 PHARMACEUTICALS — 0.1% Valeant Pharmaceuticals International, 6.50%, 7/15/16(4) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% ERP Operating LP, 5.20%, 4/1/13 Reckson Operating Partnership LP, 6.00%, 3/31/16 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.1% Advanced Micro Devices, Inc., 8.125%, 12/15/17 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21 Hanesbrands, Inc., 6.375%, 12/15/20 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Sprint Nextel Corp., 6.00%, 12/1/16 TOTAL CORPORATE BONDS (Cost $2,854,411) COMMERCIAL MORTGAGE-BACKED SECURITIES(5) — 1.7% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 10/1/12 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 10/1/12 Greenwich Capital Commercial Funding Corp., Series 2004-GG1, Class B, VRN, 5.43%, 10/1/12 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A3 SEQ, 4.57%, 8/10/42 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 10/1/12 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 10/1/12 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.45%, 10/11/12 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 10/11/12 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class AJ SEQ, 4.84%, 7/15/40 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 10/11/12 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 10/11/12 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class AMFX, VRN, 5.18%, 10/1/12 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $1,865,299) COLLATERALIZED MORTGAGE OBLIGATIONS(5) — 1.4% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.3% ABN Amro Mortgage Corp., Series 2003-6, Class 1A4, 5.50%, 5/25/33 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-1, Class A1, VRN, 2.37%, 10/1/12 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.32%, 10/1/12 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003-35, Class 1A3 SEQ, 5.00%, 9/25/18 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-5, Class 2A4, 5.50%, 5/25/34 JP Morgan Mortgage Trust, Series 2005-A6, Class 7A1, VRN, 3.03%, 10/1/12 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.95%, 10/1/12 Wamu Mortgage Pass-Through Certificates, Series 2003-S11, Class 3A5, 5.95%, 11/25/33 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-6, Class A1 SEQ, 5.25%, 8/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.34%, 10/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.75%, 10/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-3, Class A9 SEQ, 5.50%, 3/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-9, Class 1A15 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-9, Class 1A9 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR19, Class A1, VRN, 5.40%, 10/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR2, Class 2A3, VRN, 2.62%, 10/1/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.07%, 10/1/12 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.1% FHLMC, Series 2824, Class LB SEQ, 4.50%, 7/15/24 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,604,369) WARRANTS† GoGold Resources, Inc.(2) (Cost$—) — TEMPORARY CASH INVESTMENTS — 9.7% Federal Home Loan Bank, 0.13%, 11/16/12(3) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $11,388,189) TOTAL INVESTMENT SECURITIES — 99.2% (Cost $114,065,554) OTHER ASSETS AND LIABILITIES — 0.8% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) NOK for SEK Deutsche Bank 10/25/12 NOK for SEK HSBC Holdings plc 10/25/12 NOK for SEK UBS AG 10/25/12 AUD for USD UBS AG 10/25/12 AUD for USD UBS AG 10/25/12 ) AUD for USD Westpac Group 10/25/12 AUD for USD Westpac Group 10/25/12 (4 ) BRL for USD Barclays Bank plc 10/25/12 CAD for USD Barclays Bank plc 10/25/12 CAD for USD UBS AG 10/25/12 CAD for USD Westpac Group 10/25/12 CHF for USD Deutsche Bank 10/25/12 CHF for USD UBS AG 10/25/12 CLP for USD Barclays Bank plc 10/25/12 CNY for USD HSBC Holdings plc 10/25/12 CNY for USD HSBC Holdings plc 10/25/12 CNY for USD HSBC Holdings plc 10/25/12 23 COP for USD Barclays Bank plc 10/25/12 EUR for USD HSBC Holdings plc 10/25/12 EUR for USD UBS AG 10/25/12 EUR for USD UBS AG 10/25/12 GBP for USD HSBC Holdings plc 10/25/12 GBP for USD UBS AG 10/25/12 GBP for USD UBS AG 10/25/12 HKD for USD Westpac Group 10/25/12 32 IDR for USD UBS AG 10/25/12 ILS for USD UBS AG 10/25/12 INR for USD UBS AG 10/25/12 JPY for USD UBS AG 10/25/12 JPY for USD UBS AG 10/25/12 12 KRW for USD HSBC Holdings plc 10/25/12 KRW for USD HSBC Holdings plc 10/25/12 MXN for USD Barclays Bank plc 10/25/12 MYR for USD Westpac Group 10/25/12 NOK for USD Deutsche Bank 10/25/12 NOK for USD Deutsche Bank 10/25/12 NZD for USD UBS AG 10/25/12 NZD for USD Westpac Group 10/25/12 NZD for USD Westpac Group 10/25/12 42 PHP for USD Westpac Group 10/25/12 PLN for USD Deutsche Bank 10/25/12 RUB for USD UBS AG 10/25/12 SEK for USD Deutsche Bank 10/25/12 SGD for USD HSBC Holdings plc 10/25/12 SGD for USD HSBC Holdings plc 10/25/12 44 THB for USD Westpac Group 10/25/12 TRY for USD Deutsche Bank 10/30/12 TWD for USD HSBC Holdings plc 10/25/12 TWD for USD HSBC Holdings plc 10/25/12 (Value on Settlement Date $27,891,287) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) SEK for NOK Deutsche Bank 10/25/12 ) SEK for NOK HSBC Holdings plc 10/25/12 ) SEK for NOK UBS AG 10/25/12 ) CAD for USD UBS AG 10/25/12 ) CHF for USD UBS AG 10/25/12 ) CZK for USD Deutsche Bank 10/25/12 ) EUR for USD UBS AG 10/25/12 ) GBP for USD UBS AG 10/25/12 ) HUF for USD Deutsche Bank 10/25/12 ) JPY for USD HSBC Holdings plc 10/25/12 ) JPY for USD UBS AG 10/25/12 ) KRW for USD HSBC Holdings plc 10/25/12 ) NOK for USD UBS AG 10/25/12 ) PEN for USD Barclays Bank plc 10/25/12 ) SEK for USD Deutsche Bank 10/25/12 ) SEK for USD UBS AG 10/25/12 ) ZAR for USD Deutsche Bank 10/25/12 ) ) (Value on Settlement Date $1,485,805) FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) 14 U.S. Treasury 5-Year Notes December 2012 TOTAL RETURN SWAP AGREEMENTS Counterparty Notional Amount ($) Floating Rate Referenced Index Pay/Receive Total Return of Referenced Index Fixed Rate (%) Termination Date Value ($) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 8/8/14 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 1/21/16 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 12/21/16 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 8/31/13 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 1/11/16 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 5/13/16 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 9/28/17 ) Notes to Schedule of Investments ADR - American Depositary Receipt AUD - Australian Dollar BRL - Brazilian Real CAD - Canadian Dollar CHF - Swiss Franc CLP - Chilean Peso CNY - Chinese Yuan COP - Colombian Peso CPI - Consumer Price Index CZK - Czech Koruna DB - Deutsche Bank ETF - Exchange-Traded Fund EUR - Euro FHLMC - Federal Home Loan Mortgage Corporation GBP - British Pound GSCI - Goldman Sachs Commodities Index HKD - Hong Kong Dollar HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - Israeli Shekel INR - Indian Rupee JPY - Japanese Yen KRW - South Korea Won LB-UBS - Lehman Brothers, Inc. - UBS AG LOC - Letter of Credit MASTR - Mortgage Asset Securitization Transactions, Inc. MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone NSA - Not Seasonally Adjusted NZD - New Zealand Dollar PEN - Peruvian Nuevo Sol PHHMC - PHH Mortgage Corporation PHP - Philippine Peso PLN - Polish Zloty RUB - Russian Rouble SEK - Swedish Krona SEQ - Sequential Payer SGD - Singapore Dollar SPDR - Standard & Poor's Depositary Receipts THB - Thai Baht TRY - Turkish Lira TWD - Taiwanese Dollar USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. ZAR - South African Rand † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $21,027. Non-income producing. The rate indicated is the yield to maturity at purchase for non-interest bearing securities. For interest bearing securities, the stated coupon rate is shown. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $13,737,863, which represented 11.7% of total net assets. None of these securities were considered illiquid. Final maturity date indicated, unless otherwise noted. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities U.S. Treasury Securities — — Domestic Common Stocks — Foreign Common Stocks — Commodity ETFs — — Commercial Paper — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Warrants — — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Forward Foreign Currency Exchange Contracts — — Futures Contracts — — Swap Agreements — — Total Unrealized Gain (Loss) on Other Financial Instruments — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Utilities Fund September 30, 2012 Utilities - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.6% ALTERNATIVE CARRIERS — 1.1% Neutral Tandem, Inc.(1) tw telecom, inc., Class A(1) COMMUNICATIONS EQUIPMENT — 0.1% QUALCOMM, Inc. ELECTRIC UTILITIES — 32.7% American Electric Power Co., Inc. Duke Energy Corp. Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Pinnacle West Capital Corp. Portland General Electric Co. PPL Corp. Southern Co. Xcel Energy, Inc. GAS UTILITIES — 2.7% UGI Corp. INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 1.7% AES Corp. (The)(1) INTEGRATED TELECOMMUNICATION SERVICES — 29.3% AT&T, Inc. Atlantic Tele-Network, Inc. BCE, Inc. CenturyLink, Inc. Frontier Communications Corp. HickoryTech Corp. IDT Corp., Class B Verizon Communications, Inc. Windstream Corp. INTERNET SOFTWARE AND SERVICES — 3.4% j2 Global, Inc. MULTI-UTILITIES — 21.4% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. PG&E Corp. Public Service Enterprise Group, Inc. OIL AND GAS EXPLORATION AND PRODUCTION — 0.8% Energen Corp. WIRELESS TELECOMMUNICATION SERVICES — 5.4% America Movil SAB de CV Series L ADR Leap Wireless International, Inc.(1) MetroPCS Communications, Inc.(1) NTELOS Holdings Corp. Sprint Nextel Corp.(1) Telephone & Data Systems, Inc. USA Mobility, Inc. Vodafone Group plc ADR TOTAL COMMON STOCKS (Cost $269,129,768) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.75%, 3/31/14, valued at $1,880,671), in a joint trading account at 0.11%, dated 9/28/12, due 10/1/12 (Delivery value $1,842,827) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $1,128,413), in a joint trading account at 0.15%, dated 9/28/12, due 10/1/12 (Delivery value $1,105,700) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $375,710), in a joint trading account at 0.12%, dated 9/28/12, due 10/1/12 (Delivery value $368,566) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,114,022) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $273,243,790) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Quantitative Equity Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: November 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: November 27, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: November 27, 2012
